                   IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                        AT ANCHORAGE
 Faulkner Walsh Constructors; H2W
                                                                        )
 Constructors, Inc. and Foundation Svcs, Inc                            )
                                   Plaintiff(s),                        )
vs.                                                                     )
                                                                        )
                                                                        )   CASE NO. 3AN- 20- 07'14:Cf CI.
 National Casualty Co.; Atlantic Specialty
                                                                        )
 Ins. Co., AGCS Marine Ins. Co. and Zurich                              )                SUMMONS AND
American Insurance Co - , Defendant(s).                                 )         NOTICE TO BOTH PARTIES
                                                                                  OF JUDICIAL ASSIGNMENT
To Defendant:         NATIONAL CASUALTY COMPANY
You are hereby summoned and required to file with the court a written answer to the complaint
which accompanies this summons. Your answer must be filed with the court at 825 W. 4th
Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In
addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) William H. Ingaldson/Peter A. Sandberg, Barry Kell , whose address is:
813 W. Third Avenue, Anchorage, Alaska 99501
If you fail to file your answer within the required time, a defau It judgment may be entered
against you for the relief demanded in the complaint.

If you are not represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form Notice of Change of Address/
Telephone Number (TF-955), available at the clerk's office or on the court system's website at
https://public.courts.alaska.gov/web/forms/docs/tf-955.pdf to inform the court. - OR - If you
have an attorney, the attorney must comply with Alaska R. Civ. P. S(i).

                                   NOTICE OF JUDICIAL ASSIGNMENT
TO: Plaintiff and Defendant


                                                                                        L
You are hereby given notice that:

!Kl.   This case has been assigned to Superior Court Judge ___l?\
       and to a magistrate judge.
                                                                    VIA�O\A
                                                               --'--'--' ___,_      f---'-----
                                                                              -=--_,J'
                                                                             V'W

D      This case has been assigned to                ·       · t Court Judge _____________
                                                                              CLERK OF COURT


                                       (/-                         \
                                       \._                         ./        By: __�-----""------­
                                                                                    Deputy Clerk
                                             ········· ············:
                                                      ·


I certify that on q l 'i i., a copy of this Summons was                  mailed D            � given to
D   plaintiff        p aintiff's counsel along with a copy of the
D   Domestic Rela ions Procedural Order                  D
                                                   Civil Pre-Trial Order
to serve on the defendant with the summons.
Deputy Clerk     lft"Y
* The State or a state officer or agency named as a defendant has 40 days to file its answer. If
you have been served with this summons outside the United States, you also have 40 days to
file your answer.
         Case(10/17)(cs)
CIV-100 ANCH   3:20-cv-00270-HRH                         Document 1-1 Filed 10/20/20    Page
                                                                                 Civil Rules 4, 1
                                                                                                5, of
                                                                                                    12,62
                                                                                                        42(c), 55
SUMMONS                                                                                       Exhibit A; Page 1 of 62
                     William H. Ingaldson                                   COPY
                     Peter A. Sandberg                                 Original Received
                     Ingaldson Fitzgerald, P .C.
                     813 West 3 rd Avenue
                                                                           SEP 1 �- 2020
                                                                                       l   courts
                                                                     Clerk of the Tria
                     Anchorage, AK 99501
                     Telephone (907) 258-8750
                     Email bill@impc-law.com
                     Email peter@impc-law.com\
                     Attorneys for Plaintiffs

                     Barry J. Kell
                     Kell & Associates, P.C.
                     813 West 3 rd Avenue
                     Anchorage, AK 99501
                     Telephone (907) 279-3511
                     Email kell.barry.ak.@gmail.com

                     Attorneys for Plaintiffs

                                    IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                           THIRD JUDICIAL DISTRICT AT ANCHORAGE

                     FAULKNER WALSH
                     CONSTRUCTORS; H2W
                     CONSTRUCTORS, INC.; and
                     FOUNDATION SERVICES, INC.,
                                          Plaintiffs,
                             V.
                                                                    COMPLAINT
                     NATIONAL CASUALTY COMPANY;
                     ATLANTIC SPECIALTY INSURANCE
                     COMPANY; AGCS MARINE
                     INSURANCE COMPANY; and ZURICH                  Case No. 3AN-20- D?t C'JL( t:t CI
                     AMERICAN INSURANCE COMPANY,
 INGALDSON
FITZGERALD,
     P.C.
   Lawyers
                                         Defendants.
813 W. 3 ru Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751



                     FAULKNER WALSH CONSRUCTORS, ET AL. V. NATIONAL CASUALTY COMPANY, ET AL.
                     3AN-20-___ CI
                     COMPLAINT


                     Case 3:20-cv-00270-HRH Document 1-1
                                                     Page I Filed
                                                            of 10 10/20/20 Page 2 of 62
                                                                              Exhibit A; Page 2 of 62
                            Plaintiffs Faulkner Walsh Constructors, H2W Constructors, Inc., and Foundation

                     Services, Inc. (collectively "Plaintiffs"), through counsel Ingaldson Fitzgerald, P.C., for

                     their Complaint against defendants National Casualty Company, Atlantic Specialty

                     Insurance Company, AGL:S Marine Insurance Company, and Zurich American

                     Insurance Company (collectively "Defendants"), hereby state and allege as follows:

                                                              Parties.

                            1.     Faulkner Walsh Constructors is a partnership whose partners are HSW

                     Constructors, Inc and Foundation Services, Inc., with its principal place of business in

                     Bethel, Alaska, and is in all respects competent to bring this Complaint.

                            2.     H2W Constructors, Inc., is a corporation organized under the laws of the

                     State of Alaska, with its principal place of business in Anchorage, Alaska, and is in all

                     respects competent to bring this Complaint.

                            3.     Foundation Services, Inc., is a corporation organized under the laws of the

                     State of Alaska, with its principal place of business in Bethel, Alaska, and is in all

                     respects competent to bring this Complaint.

                            4.     On information and belief, National Casualty Company is an Ohio

                     corporation with its principal place of business in the State of Arizona, and is engaged
 INGALDSON
FITZGERALD,
    P.C.             in the business of insurance.
     Lawyers
813 W. 3 rd Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751


                     FAULKNER WALSH CONSR UCTORS, ET AL   v. NATIONAL CASUALTY COMPANY, ET AL.
                     3AN-20-___ CI
                     COMPLAINT


                     Case 3:20-cv-00270-HRH Document 1-1
                                                     Page 2Filed
                                                            of 10 10/20/20 Page 3 of 62
                                                                              Exhibit A; Page 3 of 62
'-




                               5.     On information and belief, Atlantic Specialty Insurance Company is a

                        New York corporation with its principal place of business in the State of Minnesota, and

                        is engaged in the business of insurance.

                               6.     On information and belief, AGCS Marine Insurance Company is an

                        Illinois corporation with its principal place of business in the State of Illinois, and is

                        engaged in the business of insurance.

                               7.     On information and belief, Zurich American Insurance Company is an

                        Illinois corporation with its principal place of business in the State of Illinois, and is

                        engaged in the business of insurance.

                                                        Jurisdiction and Venue.

                               8.     This court has jurisdiction pursuant to AS 22 .10 .020.

                               9.     Venue is proper because the events giving rise to Plaintiffs' claims

                        occurred in Bethel, Alaska.

                                                          General Allegations.

                               10.    Defendants issued a marine insurance policy, Policy Number GIS-12-080-

                        HP, to Faulkner Walsh Constructors, Including Subsidiaries, And/or Affiliated/

                        Associated Companies, as the named "Assured," for the period June 1, 2012 to June 1,
      INGALDSON
     FITZGERALD,
         P.C.           2013 ("Policy"). A true and correct copy of the Policy is attached as Exhibit 1.
         Lawyers
            rd
     813 W. 3 Avenue
         Anchorage,
           Alaska
         99501-2001
       (907) 258-8750
      FAX: (907) 258-
            8751


                        FAULKNER WALSHCONSRUCTORS, ETAL V. NATIONAL CASUALTY COMPANY, ETAL.
                        3AN-20-___ CI
                        CO�IPLAINT


                                                        Page 3Filed
                        Case 3:20-cv-00270-HRH Document 1-1   of 10 10/20/20 Page 4 of 62
                                                                                Exhibit A; Page 4 of 62
                           11.    On or about October 3, 2012, the DELTA CHIEF, a 175-foot long steel

                     barge owned by Plaintiffs, was being towed on the Kuskokwim River from Aniak to

                     Bethel, Alaska by the tug FRANCIS SNOW, also owned by Plaintiffs.

                     12.   The captain and crew of the FRANCIS SNOW anchored the DELTA CHIEF for

                     the night in the Kuskokuak Slough ("Slough"), a branch of the Kuskokwim River near

                     Bethel, Alaska. Acting against reasonable advice, the captain decided to anchor in

                     approximately 30 feet of water in spite of the fact that a storm was coming in. During

                     the night, winds and waves picked up. Water entered the DELTA CHIEF through an

                     inadvertently opened hatch on the deck, causing the DELTA CHIEF to sink.

                            13.   If the captain had not ignored the reasonable advice to anchor for the night

                     at a shallower location, the Delta Chief would not have sunk and would have made it

                     safely back to Bethel, Alaska.

                           14.    At the time of its sinking, the DELTA CHIEF was listed as a vessel

                     specifically covered under the Protection & Indemnity coverage of the Policy.

                            15.    The State of Alaska ("State") owns the submerged lands underneath the

                     waters comprising the Slough ("Lands").

                            16.    When the DELTA CHIEF sank, it became grounded on the Lands.
 INGALDSON
FITZGERALD,
    P.C.             Efforts to remove the vessel were unsuccessful, and it has remained grounded on the
     Lawyers
813 W. 3 rd Avenue
    Anchorage,
      Alaska
                     Lands since October 4, 2012.
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751



                     FAULKNER WALSHCONSRUCTORS, ETAL. v.NATIONAL CASUALTYCOMPANY, ETAL.
                     3AN-20-___ CI
                     COMPLAINT


                     Case 3:20-cv-00270-HRH Document Page
                                                     1-1 4 Filed
                                                           of 10 10/20/20 Page 5 of 62
                                                                             Exhibit A; Page 5 of 62
                              17.    On November 3, 2016, the State filed suit against Plaintiffs in the Superior

                       Court at Anchorage, seeking damages and injunctive relief aris.ing from the sinking of

                       the DELTA CHIEF, Case No. 3AN-16-09863 CI ("Underlying Lawsuit"). A copy of

                       the State's complaint in the Underlying Lawsuit is attached as Exhibit 2. Venue for the

                       Underlying Lawsuit subsequently was transferred to Bethel, Alaska, and the case was

                       given a new number, Case No. 4BE-17-00064 CI.

                              18.    Plaintiffs tendered the Underlying Lawsuit to Defendants for defense and

                       indemnity pursuant to the Policy.

                              19.    By letter dated September 15, 2017, Defendants, through counsel, denied

                       Plaintiffs' claim for coverage under the Policy with respect to all of the State's claims

                       asserted in the Underlying Lawsuit, including denial of any duty to defend any of the

                       Plaintiffs and denial of any duty to indemnify any of the Plaintiffs for any damages or

                       other relief that might be granted against them. A copy of the September 15, 2017

                       coverage denial letter is attached as Exhibit 3.

                              20.    Defendants failed and refused to defend any of the Plaintiffs against the

                       State's claims in the Underlying Lawsuit.

                              21.    A bench trial in the Underlying Lawsuit took place in December 2019.
    INGALDSON
   FITZGERALD,
         P.C.          Following trial, the court issued Findings of Fact and Conclusions of Law, a copy of
       Lawyers
  813 W. 3 rd Avenue
      Anchorage,
        Alaska,
                       which is attached as Exhibit 4.
      99501-2001
    (907) 258-8750
. FAX: (907) 258-
         8751



                       FAULKNER WALSHCONSRUCTORS, ETAL.     v. NATIONAL CASUALTY COMPANY, ETAL.
                       3AN-20-___ CI
                       COMPLAINT


                       Case 3:20-cv-00270-HRH Document 1-1
                                                       Page 5Filed
                                                             of 10 10/20/20 Page 6 of 62
                                                                                Exhibit A; Page 6 of 62
                            22.    The trial court found that the captain of the FRANCIS SNOW failed to

                     follow the recommendations of the pilot for the vessel in choosing the location and

                     manner of anchoring the DELTA CHIEF, and that the captain's failure to follow the

                     pilot's recommendations for anchoring caused the DELTA CHIEF to sink.

                            23.    The trial court concluded that the captain's failure to follow reasonable

                     precautions while anchoring the DELTA CHIEF prior to its sinking constituted

                     negligence on the part of Plaintiffs. The court also concluded that Plaintiffs' negligence

                     caused monetary damages to the State. The court awarded compensatory damages

                     against Plaintiffs and in favor of the State in the principal amount of $4,234,414.00, as

                     well as pre and post-judgment interest, attorneys' fees, and costs.

                            24.    The State's Complaint in the Underlying Lawsuit stated allegations and

                     claims that, if true, would have been within the coverage afforded to the Plaintiffs under

                     the Policy.

                            25.    The actual facts as found by the court in the Underlying Lawsuit confirm

                     that the claims asserted by the State against the Plaintiffs were within the coverage

                     afforded to the Plaintiffs under the Policy.

                            26.    Defendants breached duties owed to the Plaintiffs by failing to defend and
 INGALDSON
FITZGERALD,
    P.C.             otherwise provide coverage to Plaintiffs under the Policy with respect to the Underlying
     Lawyers
813 W. 3 rd Avenue
    Anchorage,
      Alaska
                     Lawsuit.
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751


                     FAULKNER WALSH CONSRUCTORS, ET AL. v. NATIONAL CASUALTY COMPANY, ET AL.
                     3AN-20-___ CI
                     COMPLAINT


                                                     Page 6Filed
                     Case 3:20-cv-00270-HRH Document 1-1    of 10 10/20/20 Page 7 of 62
                                                                              Exhibit A; Page 7 of 62
                                                             COUNTI

                                                        Breach of Contract.

                            27.    Plaintiffs reallege and incorporate by reference the allegations contained

                     in preceeding paragraphs of this Complaint.

                            28.    The Policy is a contract between Plaintiffs and Defendants under which

                     Defendants are obligated to defend Plaintiffs as to potentially covered claims asserted

                     against them and to indemnify Plaintiffs as to covered damages awarded against them.

                            29.    Defendants breached the contract by failing to defend Plaintiffs against

                     the State's claims in the Underlying Lawsuit.

                            30.    Defendants also committed other breaches of the contract, including but

                     not limited to failing to reasonably and properly investigate the claims against Plaintiffs

                     and potential coverage under the Policy, failing to adjust the claims against Plaintiffs,

                     failing to pay the cost of removing the wreck of the DELTA CHIEF from the Lands,

                     and failing to settle and/or indemnify Plaintiffs as to the claims and damages sought by

                     the State in the Underlying Lawsuit.

                            31.    Because Defendant's breached their duty to defend Plaintiffs, they are

                     estopped as a matter of law from denying coverage under the policy.
  INGALDSON
 FITZGERALD,
       P.C.                 32.    Defendants' breach of their contract with Plaintiffs has caused damage to
     Lawyers
813 W. 3 rd Avenue
    Anchorage,
      Alaska
                     plaintiffs in an amount in excess of $4,000,000.
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751



                     FAULKNER WALSHCONSRUCTORS, ETAL. v.NATIONALCASUALTYCOMPANY, ETAL.
                     3AN-20-___ CI
                     COMPLAINT


                                                     Page 7Filed
                     Case 3:20-cv-00270-HRH Document 1-1   of 10 10/20/20 Page 8 of 62
                                                                             Exhibit A; Page 8 of 62
•


                                                                 COUNT II

                                        Breach of the Covenant of Good Faith and Fair Dealing

                                33.    Plaintiffs reallege and incorporate by reference the allegations contained

                         in preceeding paragraphs of this Complaint.

                                34.    The Policy, like all contracts, includes an implied covenant of good faith

                         and fair dealing.

                                35.    Defendants breached the implied covenant of good faith and fair dealing

                         by, among other things, failing to defend Defendants in the underlying matter, failing to

                         reasonably and properly investigate the claims against Plaintiffs and potential coverage

                         under the Policy, failing to adjust the claims against Plaintiffs, failing to pay the cost of

                         removing the wreck of the DELTA CHIEF from the Lands, and failing to settle and/or

                         indemnify Plaintiffs as to the claims and damages sought by the State in the Underlying

                         Lawsuit.

                                36.    Defendants' breach of the covenant of good faith and fair dealing caused

                         Plaintiffs to incur damages in an amount in excess of $4,000,000.

                                3 7.   Defendants' conduct in breaching of the covenant of good faith and fair

                         dealing was reckless and/or outrageous, entitling Plaintiffs to an award of punitive
     INGALDSON
    FITZGERALD,
        P.C.
         Lawyers
                         damages against Defendants.
    813 W. 3 rd Avenue
        Anchorage,
          Alaska
        99501-2001
      (907) 258-8750
     FAX: (907) 258-
           8751


                         FAULKNER WALSHCONSRUCTORS, ETAL. v. NATIONAL CASUALTY COMPANY, ETAL.
                         3AN-20-___ CI
                         COMPLAINT


                                                         Page 8Filed
                         Case 3:20-cv-00270-HRH Document 1-1    of 10 10/20/20 Page 9 of 62
                                                                                   Exhibit A; Page 9 of 62
                                                            COUNT III

                                                             Bad Faith

                            3 8.    Plaintiffs reallege and incorporate by reference the allegations contained

                     in preceeding paragraphs of this Complaint.

                            39.     Defendants' failure to reasonably and properly investigate the claims

                     against Plaintiffs and potential coverage under the Policy and to defend Plaintiffs

                     constituted bad faith justifying the award of exemplary damages.

                                                         Prayer for Relief.

                            WHEREFORE, having stated their Complaint against Defendants, Plaintiffs pray

                     for relief as follows:

                            1.      Compensatory economic damages in an amount in excess of $4,000,000;

                            2.      Exemplary damages;

                            3.      Reasonable costs, interest and attorney fees.

                            4.      Such other and further relief as the Court deems appropriate.



                            II

 INGALDSON
FITZGERALD,
    P.C.
     Lawyers
                            II
813 W. 3 rd Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-            II
       8751



                     FAULKNER WALSHCONSRUCTORS, ETAL.     v. NATIONAL CASUALTY COMPANY, ETAL.
                     3AN-20-___ CI
                     COMPLAINT


                                                      Page Filed
                     Case 3:20-cv-00270-HRH Document 1-1   9 of 10 10/20/20
                                                                   ·        Page 10 of 62
                                                                               Exhibit A; Page 10 of 62
                            DATED this 11th day of September, 2020 at Anchorage, Alaska.


                                                            INGALDSON FITZGERALD, P.C.
                                                            Att�m�eyfurPlaffitiffs

                                                                                  ____
                                                            BylL
                                                            WilliamRngaldson
                                                            Alaska Bar No.: 8406030

                                                            INGALDSON FITZGERALD, P .C.
                                                            Attorney for Plaintiffs


                                                            B
                                                            p
                                                            Alaska Bar o.:


                                                            KELL & ASSOCIATES P.C.
                                                            Att

                                                            B Y---��'-------l,,--+-�----'
                                                            Barry J. Kell
                                                            Alaska Bar No.: 8611120




  INGALDSON
 FITZGERALD,
       P.C.
     Lawyers
813 W. 3 rd Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751


                     FAULKNER WALSHCONSRUCTORS, ETAL. v. NATIONAL CASUALTY COMPANY, ETAL.
                     3AN-20-___ CI
                     COMPLAINT


                                                     Page 10
                     Case 3:20-cv-00270-HRH Document 1-1     of 1010/20/20 Page 11 of 62
                                                           Filed
                                                                              Exhibit A; Page 11 of 62
MCM
=:;c:::,;:=�

                              POLICY #GIS-12-0EJ0-HP



Coverage:      HULL & MACHINERY and PROTECTION & INDEMNITY


Assured:       Faulkner Walsh Constructors
               Including Subsidiaries, And/or Affiliated/Associated Companies
               P.O. Box 233929
               Anchorage, AK 99523


Period:        June 1, 2012 12:01 a.m., Pacific Standard Time to
               June 1, 2013 12:01 a.m., Pacific Standard Time


Vessels:       1)   '1 War Horse" 1970 Tug
               2)   "Frances Snow" 1957 Tug
               3)   "David Nook" 1970 Freight Barge
               4)   "Cornell #10" 1940 Freight Barge
               5)   "Afognak 22" 1946 Freight Barge
               6)   "Delta Viking" (Ex. "ZB-1 s•) 1963 Barge
               7)   "Delta Chief' Circa 1963 Barge
               8)   "Mac" 1993 Push Boat
               9)   "Centaur'' (Ex. "Chena") 1945 (rebuilt 1959/1978) Steel Tug

Sum Insured:   Hull & Machinery
               1) $300,000 - 'War Horse"
               2) $220,000 - "Frances Snow"
               9) $130,000-"Centaur"
               No other vessels covered for Hull & Machinery coverage

Limit of
Liability:     Protection & Indemnity
               $1,000,000 any one accident or occurrence, each vessel


Deductibles:   Hull & Machinery. each occurrence
               1) $9,000- "War Horse"
               2) $6,600 - "Frances Snow"
               9) $5,000 - "Centaur'




                                            AM EIScMBACH COMPANY
                               IJlS F'cunh A-,er.ue. Sul� 2100 SHttle, Wil.Sllingtcn 98101
                                                         mcrnm,,.cpm
                                                    'fl'l!W,
                               dllll. Bade Pldnc lnSUl'lnCI! Senlces, UC CA LI�. #llfalll99
  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 12 of 62
                                                                EXHIBIT
                                                        Exhibit A;         1 62
                                                                   Page 12 of
                                                                                                      Policy #GIS-12-080-HP
                                                                                                Faulkner Walsh Constructors
                                                                                                               H&MandP&I
                                                                                                                  Page Two



Deductibles:       Protection & Indemnity
(continued)        $10,000 all P&I claims, each & every claim except
                   $20,000 •as respects claims for Primary Collision, Sue & Labor, General
                             Average, Salvage and Removal of Wreck as respects the vessels
                             "David Nook", "Comen #10", "Afognak 22·, "Delta Viking", "Delta
                             Chief' and ·Mac" only.

                   *Excess Collision, Excess Sue & Labor, Excess General Average, Salvage
                   and Removal of Wreck provided in excess of the Hull & Machinery sum
                   insured as respects the "War Horse0 "Frances Snow" and "Centaur".
                                                                                ,


                   Primary coverages as respects the 'War Horse•, "Frances Snow" and
                   "Centaur" provided as per the Pacific Coast Tug & Barge Form wording.


Conditions:        Pacific Coast Tug & Barge Form
                   Protection & Indemnity SP-38
                          • Including Excess Collision Liability
                          • Including Excess General Average, Salvage & Removal of Wreck
                          • Including Excess Sue & Labor Expenses
                          • P&I SP 38 Lines 60 - 62 specifically amended to include Primary
                              Collision, Primary General· Average, Salvage and Removal of
                              Wreck and Primary Sue & Labor Expenses as respects "David
                              Nook", "Cornell #10u, aAfognak 22•, •Delta Viking\ "Delta Chief'
                              and "Mac" (after applicable deductible is met). These coverages
                              are Primary and not in excess of hull values. Please see attached
                              Manuscript Endorsement #1 for further policy terms in this regard.
                   Institute Radioactive Contamination Exclusion Clause CL.356
                   Institute Cyber Attack Exclusion Clause CL.380
                   Fleet Policy Clause
                   G.I.S. Broker's Cancellation Clause
                   Maritime Lien for Unpaid Premium and Commission
                   Pollution Exclusion Clause
                   American Institute S.R.C.C. (9.8.59)
                   Automatic Acquisition Clause
                   Punitive Damage Exclusion
                   U.S. Economic & Trade Sanctions Clause
                   AIMU Chemical, Biological, Bio-Chemical and Electromagnetic Exclusion
                   Occupational Disease Exclusion
                   Asbestos Exclusion
                   Alaska Rule 82 (Combined B & C Form)
                   Manuscript Endorsement #1
                   Absolute Terrorism Exclusion Clause
                   Following Clause



                                                A ME!SEt4BAC"H COMP�NV
                                    IJ25
                                      · f01.rttr �v-. StJlle 2100 Sc:oaltle, W�•ln!IUln 981C1
                                                     WWW ms;amw.com
  Case 3:20-cv-00270-HRH d!>a.Document
                               Bide Pacific lnsunnce
                                                  1-1S,etvices,Filed
                                                                U.C CA Lie. llllf'!2099
                                                                         10/20/20       Page 13 of 62
                                                                                           Exhibit EXHIBIT
                                                                                                   A; Page 13 1of 62
                                                                                                   Policy #GIS-12-080-HP
                                                                                             Faulkner Walsh Constructors
                                                                                                            H&MandP&I
                                                                                                              Page Three


Lay-Up         Lay-Up Period from October 15th to May 15th for "War Horse", "Frances
Period:        Snow", "Centaur" and "Delta Chier.

               Annual Port Risk for "Cornell #10", "Afognak 22", "David Nook", "Delta
               Viking" and "Macu.



Navigation     "War Horse", "Frances Snow", "Centaur", and "Delta Chier
Warranty:      Coastal and Inland Waters of Western and Central Alaska, including Nome
               to Cook Inlet, and including Yukon, Kuskokwim River System, and/or held
               covered.

               "Cornell #1 O". "Afognak 22". "David Nook", "Delta Viking" and "Mac"
               Annual Port Risk Coverage restricted to within twenty.five (25) miles of
               Bethel Alaska for maintenance, fueling and hauling out only. These
               vessels will not be used for actual operations.


Crew:          Warranted not to exceed five (5) crew at any one time, all vessels
               combined.


lnfonnation:   Recommendation compliance letters to be completed/signed with regard to
               the "Frances Snow', "Delta Chief" and •centaur'' prior to these vessels
               operating.
               With regard to the • □elta Chief' - confirmation that the hull is watertight via
               signed recommendation letter, survey addendum, letter or email from the
               original surveyor, Jack McFarland, will be deemed acceptable in lieu of the
               recommendation to dry dock this vessel.

Rates:         Hull & Machinery
               1) 4.73%
               2) 2.50%
               9) 2.50%

               Protection & Indemnity
               $2,625.00 vessel charge, for each of the vessels ·war Horse", "Frances
               Snow" and "Centaur"

               $1,732.50 vessel charge, for each of the vessels "Delta Viking•, "David
               Nook", "Delta Chief', "Cornell #10", "Afognak 22n and "Mac"

               $6,300.00 crew charge, per crew

                                           A ME15E�8ACH COMPANY
                               U2S Founll Awnue, Sulltt 2100 SeaUle, Washlr,atcn 98101
                                               WW'lll.mgnaw,c;pm
                               db.i llac!c Pacific �ur.mce Setvlc:1!1, U.C CA Uc. ICF82099
  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 14 of 62
                                                        ExhibitEXHIBIT
                                                                A; Page 14 1of 62
                                                                                                  Policy #GIS-12-080-HP
                                                                                            Faulkner Walsh Constructors
                                                                                                           H&MandP&I
                                                                                                             Page Four


Premium:          H&M: $ 22,940
                  P&I: $ 49,770
                       $72,710 TOTAL




SECURITY:      The subscribers hereto, severally, not jointly, do hereby cause to be insured for the
               amount or percentage set opposite their respective names:
Company                     Polley#                 %                Premium                   Authorized Signature
                                                                                                   of Insurers
National Casualty
Company through           OMO 0013540             50%           H&M $11,470.00
International Specialty                                         P&I $24,885.00
Atlantic Specialty
Insurance Company          85JH82631              25%           H&M $ 5,735.00
through International                                           P&I $12,442.50
Marine Underwriters
AGCS Marine                                                     H&M$ 3,441.00
Insurance Company         OHL92003216             15%           P&I $ 7,465.50

 Zurich American
                          MH5843701-04            10%           H&M$ 2,294.00
 Insurance Company                                              P&I $ 4,sn.oo
 Total Sum Insured                               100%               $72,710.00

Note: It is noted and agreed that Global Insurance Specialists, LLC signs this binder and/or policy
as Broker of the Assured; not agent of the companies subscribed hereto.
Dated at Seattle, Washington
This 17th Day of October 2012




By: ----------
    MCM, A Meisenbach Company
                                            A MelSE:-.rBACH COMPANY
                                 U25 Foortt, A,�r-,e, Sult� 2100 Settle, Wa.hlnaton 7�101
                                                    'b"t!':'f,mooowem
                              '"'"�"°'
 Case 3:20-cv-00270-HRH Document �, :lade ?a,ifiC               Ser,!=, u.c CA Uc. �209'1
                                   1-1 Filed 10/20/20 Page 15 of 62
                                                                 EXHIBIT
                                                         Exhibit A;         1 62
                                                                    Page 15 of
                               MANUSCRIPT ENDORSEMENT #1


With respects to the following listed vessel, Protection & Indemnity insurance provided by this
policy is extended to indemnify the Assured for all sums which the Assured may become
obligated to pay for liabilities under the Collision and Towers' Liability Clause, General Average
and Salvage Clause, and the Sue and Labor Clause contained in the Pacific Coast Tug/Barge
Form {1979). But this insurance is warranted free from claims hereunder unless claims in respect
of any one loss, accident or occurrence exceed the below fisted "Hull Insured Value", but not in
excess of the below listed "Limit of Liability Any One Loss or Occurrence".

                                                                               Limit of Liability Any One Loss
       Vessel Name               Hull Insured Value
                                                                                        or Occurrence
       "War Horse"                       $300,000                                          $700,000
       "Frances Snow'                    $220,000                                          $780,000
       ·centaur'                         $130,000                                          $870,000




Further, as respects "David Nook", "Cornell #10", "Afognak 22", "Delta Viking", "Delta Chief and
"Mac" only, lines 60-62 of the Protection & Indemnity form SP-38 are deleted.

With respects to the below listed vessels, Protection & Indemnity insurance provided by this policy
is extended to indemnify the Assured for all sums which the Assured may become obligated to
pay for liabilities under the Collision and Towers' Liability Clause, General Average and Salvage
Clause, and the Sue and Labor Clause contained in the Pacific Coast Tug/Barge Form (1979)
{even in the absence of Hull & Machinery coverage for these vessels). But this insurance is
warranted free from claims hereunder unless claims in respect of any one loss, accident or
occurrence exceed the below listed "Deductible", but not in excess of the below listed •umit of
Liability Any One Loss or Occurrence".

       Vessel Name                      Deductible
                                                                               Limit of Liability Any One Loss
                                                                                                or Occurrence
       "David Nook"                       $20,000                                                  $980,000
       "Cornell #1 o·                     $20,000                                                  $980,000
       "Afognak 22"                       $20,000                                                  $980,000
       uDelta Viking•                     $20,000                                                  $980,000
       "Delta Chier                       $20,000                                                  $980,000
       "Mac·                              $20,000                                                  $980,000




                                             A MEISEN84.CH COM?ANY
                                 fl25 fOIJrU! A•en�. Sufrl! 2100 �allle, Washfnwton 98101
                                                     y.-ww,mcmnW cmn
                                 di,.; Sade J>aciflc rnsunnc• S.l'\i'IC"', LLC CA Uc :OFB2099
  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 16 of 62
                                                                EXHIBIT 1
                                                        Exhibit A; Page 16 of 62
PACIFIC COAST TUG/BARGE FORM ( 1 9 79)
           To b e al lacb ed 10 and form II pars of Policy ,:;A,..s'-'D"-"'
                                                                         ec.,l,._ re-,d._________________________ of the
                                                                              a ..,

The term, 1111d c011ditionJ or she following clause, are to be regarded u substituted far lhosc of the policy form lo which they arc allacbcd, the Ian er
being hereby waived, c,:cepl prol'isions required by law lo be inserted fn the Policy. All captions are in:mcd only for purposes of reference and shall
11,01 be used 10 interpret the clauses lo which they apply.

ASS URED
 I       This Policy insuru ====ilL..-----------------------------------
 2   ------------=----,-:--------,-.,....____,hereinafter referred to as the Assured .
 3       This Policy also covers lhc affiliated, subsidiary and in1erre!ated companie s of the Assured hi wharever capacity, an d Underwritcn
 4   waive a:,y righ t of subrogation against such companies of the Auured, provided thal such waiver shall not apply in the event of a
 s   collision between !he Vessel and any vessel owned, demise, chartered or otherwise controlled by any of the aforesaid companies. or with
 6   respcer to any loss, damase, expense or liabi lity against which Sijch �om;miies are insured .
 7       Jr claim is rn.ide under lbil Policy by �nyonc other thnn the Owner or lhe Ven el, such person shall not be entitled 10 reco ver 10 a
 8   greater ex!Clll th�n would tbc Owner, had claim been made by the Owner u an Assured named in 11:is Policy.

LOSS PAYEE
  9      Loss, if any payable to .,_......,_la,.,rc,r""--------------------------------
 1 0 ------------------------------------0. r order.
 lI      Provided, however, Underwrilcu shall pay claims to cthcu as set forth in the Collision and Tower's Liability clause &nd may make
 12  direct payme,it t o persons providing se curity fo r lhe releuc ar tbe Vessel i n Salvage cues.

VESSEL
 13      The Subject Malter af thi! in!urance i s the Vessel called the �           h..,r_,.e.,.d______________________
                                                                         A�s�P�•..,c..
14   or by whalscever name or oiunes 1he said Vessel &half be called. which for purposes or thiJ insurance shall c:o,uiu of and be limited ta _
 I S her hull, bunch es, lifeboau, rafts, rumiture, b unkers, 1larcs, suppl ies, laekle, fittings, equipment , apparuus, machinery, boilers,
 16  refrigerating machinery, insulation, motor gencr�ton and other electrical machinery.
17       In the event any equipment or apparatus not owned by rhe Auurcd b iutalled for use on board the Veno! and the Assured er any
18   of its 1ffilia1ed, subsidiary or intcrrelalcd companie, has auumed liabili1y therefor, it shall also be considered part of the S ubject
19   Msm:r nnd rhe asgre;ate v1lue thereof sh.di be incl oded in the Agrecd Va foe ,
20       N otwitlutandinii the foregoing, cari:o coDlainen sb1!1 not be eon1ldered a part of the S ubject Matter of thiJ in1ur11nce.
21       In the evenl rhat more thso one Vcuel is insured by this Policy, all of rhu c clauses sh:i.11 apply u though a sepnalc pol icy had
22 been issued with rcl�CI to each VeHel.
D U RATION OF RISK
2J       From the __________ day of _________ 19 ___- As Pscl3ted                                                                            time
24       10 1he ___________ day of _________ 19 ___� "- • P�sl•ml                                                                            r ime .
2S       Should t h e Vessel at the c�piration of this Policy b e a l s�. or in distress, o r at I pan of refuge or o f call, s h e shal l . provided
 26   previou s notice be given the Underwriters, be hel d covered al a pro rata inon:hly premium lo her port of dcstioation.
27       In the event or payment by rhc Underwriters fat Tora! Loss oi tl1c Venel thi, Policy Jball thereupon auloma:ic!lly rermin ate

TRA D I NG WARRA NTY

28         Held covered in case of 1oy breach or tfle warranties In this clause, provided :
29         ( m l such e venr occun without the actual privily or prior knowledge of any owner o r Anured, and
30         [b) she Auurcd give immed in!e notice of such even; to Underwriter, upon becoming awuc rherccf, and pay add itional prem ium
JI               as required.

D E D UCTIB LE
 32        Nolwithstandia& any1 hing in Ibis Pohc)' 10 the eant:uy, there shall be deduc1 od from the auregate of all cbrm! (including claims
33     under the Sue and L3bcr clause and claims under th e Co11isio11 and Tower'• Liability cl.use) arlsina out o f each scparalc accident , rhc
 34    sum of As Ded:arod                               unleu 1be accident results in a Tot�I Lon
35     of the Ven cl in which case 1his efaun shall col apply A recovery from other intcre,11, however, shall nor operate to excl ude claims under thi1 Policy
36     provided the aggrci;ate of such clsims ari=ing out of anc separate accident if unreduced by such recavcr1 exceed that sum for the purpose of this clause
37     uch 1ccidenl shall b e lreated separately, but is ft agreed that (a} a sequence of damagc1 ariiing frcm t h e same accidcnl shall b e creat"d a s due to that
38     ac cident and (b) all heavy weather damage, o r damage caused b y conrad with floating ice (if ol!ierwise covered buounder, wh ich occurs during a single
 39    sci pnuge between two successive ports shall be 1ruted n !hough due to cno accident .

AGREED VALUE
40     The Vc,sel, for so much u concern• the A,sured, by agrecmenl between the Asn1red acd the Underwriter: in tbiJ Policy, u ;i.nd shall be Yalud at
4I  A, P•slared                                                    Dollars .

AMOUNT I NSURED HEREUNDER
4:2   AJ Qtc!arcd                                                                       Oollars

PREMIUM
 43     The Uadcrwriters 10 be paid in cansideratlon af this insur�nce ..    s _.D..,r.,c..,b..,r.,e.,,d.__________________
                                                                           A'"'
 44  Dollars bei11g al the annu al r11c of As DecJared        per cc11I, which premium shall be d�e 011 atuchmenl If tbc Ve1sel is insured under thi s
 45  Policy for less 1haa o n e yeu a t pro r111 ar the annul rate, run annual premi um sball be considered euaed and immediately due and
 46 payable in 1he evcnr of Toral Loss or the Vesnl

RETURNS OF PREMIUM
47       Premium re1111111ble u fallaw1 ·
43       Pro rata daily in the event or lennination under the Change af Owaer1hip c:la�sc;
49                                                                                                          ,r
         Pro rara daily if !he Policy be u11cclled by the Underwriters; Short rue will be char1ed the Polic:y be uncelled by the Assund
 SO      61 D•clfrtd                cents per eHt nu ror each period or 30 consecutive days tho Vcuel may be laid ap in port wi1hou1 cargo on baud,
 SI  our of c:ammission and not under repair for Underwrllers 1ceaun1;
52   pro vided always that:
 SJ      (a) from al l i::ance!latian or termination return premiums the sam e percenlage of dedu1:110n (1f any} shall be made u -s allows b y the Underwricen
 54            on rcecipt a! the origi11:il premium;
 55      (b) a Tolal Loss of the Vessel has not ac:curred d11ring the currency or 1h11 Policy ;
 Sl5     (c:) i11 the 11venl or an y arnendmenl of the annual rat,, lhe above ra1es of return 1h11II be adjusted accordia1ly
 57      tr the Vnsal is laid up (H defined above) for a period of 30 consecutive days , 1 part only of which a11achc1 under thi• Palicy, the Uaderwrilen shall pay
 58  such proponion o r tb• rel'llrn due in respect or I ful l period of 30 days as the Dumber or d11ys a111cbin11 here10 burs 10 30 . Should 1be lay-up period =�cecd JO
                           Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 17 of 62
                                                                                 Exhibit EXHIBIT
                                                                                         A; Page 17 1of 62
 S9    consecutive day!, th• Assured sh3!1 have lhc option lo elecl lhc period cf :lo con!ecu1ive days Car which 3 return in recoverable.

CANCELLATION BY NOTICE
60      Tbi1 Policy may be cancelled either by 1hc Underwrit ers or by lhc Auured giving I 5 days' wri!lcn or telegraphic notice 10 1he 01hcr Underwrilen' notice
61  may b e s en1 10 !he MSurcd'• bs1 known address o r i c care of tbe broker who negoti.,tcd lhis Policy. ! • the event of Total Lois o( the Vessel occurring prior
62  10 any cancellation or termination oC lhis Policy, full annual premium ,h�!l be considered earned .

ADVENTURE
63      Beginning the ,dvcnturc upon the VeueJ, as above, and so shall continue and endure during !be period afore53id, u cmploymcat m�y offer, in port or
64  ar sea, in docks and graving docks, and on ways, i:ridirons aod pontoons, at all limes, in all places, and on all occa5ions, ,ubjecl to all the terms, conditions
6S znd warran1ics or chis Policy.

PERILS
 66     Touching the Adventures and P.::rils which the Underwriters are contented to be�r �nd lal:c upon themselves, they are of the Seu,
67   Men-of-War, Fire, Li.1:h10i1111, Eorthquake, Enemies, Pirates, R o vers, Assailing Thieves, Jettisons, Letters of Mart and Counrer-Mart, Surprinls, Takinss at
68   Sea, Arrests, Rellraiots and Detainments c f all Kings, Prince• and Peoples, of what nation, condition or qu11lity soever, B•rratry of the Marler and M:zriners
69   and of all other like Peril,, Losses and Misfortunes rhzt ha�= or shall come lo the Hurt, Detriment or Damage of the Vesse l , or any part tbereof, e�cepting,
70 however, ,uch cf the fcrcgoins perils as mzy be excluded by provisions ellewhere in tile Policy or by endouemco! thereon

ADDITIONAL PERILS (INCHMAREE)
71      This Policy also co vers los5 of or d am.a.::e t o lh• VeHel dirccl!y cosed by either.
72      (a) breakdown of motor senera ton or other eleccrical mncl:inery and electrical eonneclioni; thereto, burslin,: of boilers, brcabgo or ,hafts, or any
73  latent d efect in the m3chinery or hull, (excluding the cost ind expense of replacing or repairing the defective part)
74                                                              or
75      {b) other causes cf whatsoever n•turc arising either on shor� or otherwise
76      provided lhe loss or d1wage a:isiag from t!tcse cause! sol forth in either {a) or {b) bas aol resulled from want of due diligence by lhe A,sured, the
77  Owners or Managers of 1he Vc5,eJ, or any of them.

COLLISION ANO TOWER'S LIABILITY
 78       And i t is further agreed that if the Ven el and/or her low shall come iolo collision with any other 1!,ip or vessel , and the Assured and/or any of its
 79   n(filialed and/or subsidiory and/or i n terrelated c:omp.tnies in con,equenc: thereor or the Surety for any or all of th:m in consequence of its unde1takin 6
 80   shall become lioble 10 pay .and shall poy by way of dam.ages 10 aoy other person or pcuons any sum or 1ums in r:spcct of such collision, Underwriters will
 81   pay the Assured and/er any o r its af!i!i.atcd am!/or sub sidi�ry and/or interrelated companies 01 the S urety, whichever shall h ave paid, such proponion of such
 82   surn  or sums so paid as their subscriptions hereto bear 10 the Agreed Vo!ue of the Vessel, provided alw.ays that their liability in respccl of any one soch
 83   collision shall not ucecd their pr0portiona1c part of the Agreed Value of the Vessel
 84       A n d it is funher agreed 1hat this Policy !hall al!o cover tbe liability of the V�sel from any colli1io0 and/or grounding and/or stram!ing and/01 Joss or
 8.S  d•mag: which may occur to any vcuel or vessels or craft or their cargo andfar freight while io tow of uid Ve!!cl, subjecr lo all the tenns and c coditions of
 86   the above clause
 87       Aod ii is further azreed thst i( che Vessel :md/or her tow shall come into collision or cantict with �ny slruclur.:, floating er olherwisc, or wirh any
 88   su!Jsuncc or 1hfog ether lhan waler, or sh,ill C<1DSe any olber ship, veucl or craft re st..ind, ground, collide or come into coatacl with any substance or thing
 89   other than water, and 1b.e Assured rrnd/or any cf It• affiliated a�d/or subsidi.sry and/er interrelated companies in consequence th ereof or lhe Surely Cor any er
 90   all of lhem in consequence of it.s undertaking 1ha!J become liable 10 pay and shall pay by way of damages lo nny other person or persoRs any sum or 1um1
 91   in res�ct o f aoy sue!! accident, Underwriters will 11ay the AS!ured �nc!/or any of iu affiliated and/or subsidia:y and/or iDterrelatod companies or the Surel y .
 92   whichner shall have paid, such proportion of ,uch rum o r sums s0 paid as lhcir subscriptions hereto beir to 1hc Agreed Value of the Vessel, provided
 93   always thal their li•bilily in respect of any one such a:cidtnl sh!ll not exceod 1he1r proporlionarc p,irt of the Agreed V3lue of tho Vessel
 94       In c••es where lhe li1bility of the Vessel �ndlor her tcw I••• been conlested, or prccecding.s have beeo taken 10 limit liability , with the conJent in wriung
 95   of a majority (,n amoun t ) of the Underwrircrs on the Hull, Undcrwriter.i wil ! also pay a like proportion of !he co5t• and/or expenses wh ich the Assured nod/or
 96   any or iu affili.ated a!ldlor ,ubsidiary and/or interrelated compa.,iel shall I hereby incur, or be compelled to pay; but in e"sc of collision between lwo vessels
 97   when both vessels are to blame, then unless tbe li,ib,lity :,f th• Owners Ind/or Char1erers and/or Opcraton aad/or Leuee• of one er both of such vessiels
 98   become limited by law, clai,:u under 1hi, clnu!e shall be ,citied on tlic µrinclp,e of cross-liobili1ie3 as if tlie Owners and/or Ch1nercrs and/or Operoton
 99 and/er L,:ssees of each vessel had been compelled to pay lo the Owner, ind/or Chsrtererli and/or Operators and/or Leuoe5 of the otbcr such vessel such
J OO proportion of lhe latter ' s d,mages 33 may hav: been properly allowed in ascertaining lbe balance or sum pay•blc by or to the Anurcd and/or any of it•
IO I affiliated and,'or subsidiary andlor interrela1ed companies in conscquen�• of such collision.
1 02      It is hereby f1.1rther aarecd that the princip!c, involved in the above clauses shall apply to the cue where two or more lhe veue!s or i;r;ft involved. or
! 0 3 1trueture, lloacing o r othc.-.. ise, or any substance o r thing damai:cd u e the property ic whole o r i n part of the same Owner, andior Chanerers and/or
I 04 Operators aiid/or Lenees or are lca,ed, controlled andicr in rhe custody of the nine Owners and/or Cbarteren and/or Ch'1.l'tcrcr and/or Lene cs, •ll
I OS questions of responsibility and .amount of li:r.bility being left lo the decision of a single Arbiln!or, if the p�nics can agree on a sinii!c Arbitrator, or fa iling
I 06 such an 1groemcn1, to the decision o( Arbitralon. one ro be appoinfed by lhc Auur,,d and one to be 1ppoi111ed by the majority (in amount) of Underwriters,
I 07 the rwo Arbitntors chosen to choo$e a 1l1ird Arbitrator before entering upon the reference and the dccblon of such single or any two cf such three
I 08 Arbirrators appointed as above, 10 be fiiul :nd binding.
I 09      Provided •hnys that this Collision ud Tower's Liability clause shall in no case extend to 2ny sum or sums which the Assured a�d/or any cf its
1 1 0 1ffili11ted and/or sub,idia:-y and/or interrelated companies and/or 1he Surety ma.y become liable 10 pay or 5h�l1 pay:
11l       (a) for loss. damnge or expense to vessel(s) in tow owned (otbe: than vcs:el(s) barebo"I charlercd to others), borcboal charte:od, mannged or opented
I 1 2 by rl1c Assured and/or any o f iu affiliated and/or subsidiary and/or interrelated companies, or to cargo, owned by the As:.ured 1ndlor 1ny o f it5
I 13 affiliated and/or subsidisry and/or interrelated companies, o� board venel{s) in tow of rhc Vessel, er
1 14      {b) in consequence of, with respect lo, or ari,ini; out o(:
1 15             ( I ) remov:I or disposal of obs:ructioos, wrcclcs or their ciri:oes under st�tulory powert or otherwise pursuant to law;
1 16             (2) c;rgo, bagg;ge or enga1cmcnts of the Vcucl;
I I7             (3) loss o( life , person�! injury or illness;
1 18             (4) rhe discharge, spillage-, emi .. ion or le.ale.age or oil, petroleum prod::cts. cbem1c;ils or other substaneu of aay 1:ind or d:scription whar,ocver
1 19       Prov,ded, funber rhat exclusion (b)(4) sh.,_11 nnt apply to actual physi0-1I loss of or damage to such substance, (if liability therefor i, otherwise covered
I 20 under this Policy) except to the extent that such loss or damage 1risu out of any action taken to avoid, minimize or remove any discharge, spillage ,
1 2 1 emission o r leaka11:c ducnbed in exclusion (b)(4) .

GENERAL AVERAGE AND SALVAGE
1 22       General A•eni�e and S1lvage shall be payable u provided in the eontracl of �ffr�ightment, or failing such provision or there be no cont�c! of
J 2j affreightment, payable at the Auur�d · s election eirher in 1ceordaace with York-Antwerp Rules 1 974 or wrth 1he Laws and Usages of rhc Port of Smn
1 24 F�nci,co Provided alway, that when •dju5tmcnt according to the laws and usages of the port of destination is properly dc,mandcd by 1he owner; of the
l 25 c:.i rgo, General Avenge shall be paid accordingly.
1 26       In the event of salvage, towai;e or other u,i.ranc• being rendered to the Vessel by any vessel beloniiini: in pnrl or in whole t o the As.ured and/or a ny of
1 27 ils affilialed Jnd/cr subsidrary and/or interrelated comp1nics, tlte value of such services (wi1hout res:ard to the common ownersh ip or control cf the veuels}
1 28 $hall be asccriaincd by arbitration in the msnner provided for under the Collislco and Tower·s Liability clause in this Policy, and 1hc amounl so aw2:dcd so
I 29 for u applicable 10 the interesl hereby insured shall constitute a charge under this Policy.
1 30       When the contributo ry 'laluc of the Ves,el is greater than the Agreed Value herein, the liability cf the Underwriters for General Avencc contribution
1 3 l (e.cept in respect 10 a m ounls made &cod to Ute Ve5scl), or Salvage. shall not Clceed 1ba1 proponion of the total c onrribulion due from the veiscl which 1hc
 1 32 A111ount Insured Hereunder bears to !he conlributory value, and if, because cf damage for which lhe Underwriters are liable as Particular A·,erage, lhc �Jue
                        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 18 of 62
                                                                              Exhibit EXHIBIT
                                                                                      A; Page 18 1of 62
1 9 55
                                    PROTECTION AND INDEMNITY CLAUSES
I        Assured ___________,A
                             ""s"-=
                                  Dec==l=
                                        ar:.:ea:d_______________________
2
3        Address __________,A
                            ""s"'"'D
                                   = ec::.:l=
                                            ar,..,,ea:d_______________________
4
5        Loss, if any, payable to ______,A
                                         ..s._D
                                              = eco:al=
                                                      ar:..::e::d_______________________
6
7        From the As Declared                 day of As Declared , 20__                                         Beginning and ending at As Declared Standard
8        Until the As D�clar�d                day of As Declared , 20__                                         time at place of issuance.
9        Amount hereby insured � As Declared                    Rate:   Agreed                                    % Premium i As Declared
IO       In consideration of the premium and subject to the warranties, terms and conditions herein mentioned, this Company
11       hereby undertakes to pay up to the amount hereby insured and in conformity with lines 5 and 6 hereof,
12       such sums as the assured, as owner of the ____.,_,             A..,,_s-=D::..:e,.,.cl:.::a:.:..re==d=---------------
13       shall have become legal ly liable to pay and shall have paid on account o f :
14           Loss o f life of, o r injury to, o r illness o f, any person;
15           Hospital, medical, or other expenses necessarily and reasonably incurred in respect of loss of life o f,
16           inj ury to, o r ilJness of any member of the crew of the vessel named herein;
17           Loss of, or damage to, or expense in connection with any fixed or movable object or property of whatever
18           nature;
19           Costs or expenses of, or incidental to, the removal of the wreck of the vessel named herein when such
20           removal is compulsory by law; provided, however, that there shall be deducted from such claim the value
21           of any salvage recovered from the wreck by the assured;
22           Fines and penalties, including expenses reasonably incurred in attempting to obtain the remission or mitigation
23           of same, for the violation of any of the laws of the United States, or of any state thereo f, or of any
24           foreign country; provided, however, that this Company shall not be liable to indemnify the assured against
25           any such fines or penalties resulting directly or ind irectly from the failure, neglect, or default of the
26           assured or his managing officers or managing agents to exercise the highest degree of diligence to prevent a
27           violation of any such laws;
28           Costs and expenses, incurred with this Company's approval, of investigating and/or defending any c laim
29           or suit against the assured aris ing out of a liability or an alleged liability of the assured covered by this
30           policy.
31       Notwithstand ing the foregoing this Company will not pay for:
32           The first $ As Declared of claims covered by lines l4, l 5 , 1 6, 28, 29 and 30 nor for the first S As Declared
33           of claims covered by any other parts of this policy, but, in no event shall the ded uctible exceed $ As Declared
34           each occurrence. (For the pu!Jlose of this clause, each occurrence shall be treated separately, but a series
35           of claims hereunder arising from the same occurrence shall be treated as due to th at occurrence.)
36           Loss of, or damage sustained by the vessel named herein or her tackle, apparel, furniture, boats, finings,
37           equipment, stores, fuel, provisions or appurtenances ;
38           Loss resulting from cancell ation of charters, non-collectibi! ity of freigh t, bad deb ts, insolvency of agents
39           or others, salvage, genera] average, detention, loss of use or demurrage of the vessel named herein;
40           /uty loss, damage, expense or claim with respect to any vessel or craft in tow of the vessel named herein
41           and/or cargo thereon; provided th is exclusion shall not apply to salvage services rendered in an emergency
42           to a ship or vessel in distress, or to loss oflife and/or injury to, or illness of any person;
43           Any claim for loss of, damage to, or expense in respect of cargo on board the vessel named herein;
44           Any claim arising directly or indirectly under the Longshorcmen's and Harb or Workers' Compensation
45           Act or any worlonen's compensation act of any state or nation;
46           Any liability assumed by the assured beyond that imposed by l aw; provided however that if by agreement,
47           or othenvise, the assured's legal liabil ity is lessened, then this Company shall receive the benefit of
48           such lessened l iability.
49           Any loss, damage or expense sustained by reason of any taking of the vessel by requisition or otherwise,
so           civil war, revolution, rebellion, or insurrection, or civil strife arising therefrom, capture, seizure,
51           arrest, restraint or detainment, or the consequences thereof or of any attempt thereat; or sustained in
52           consequence of mil itary, naval or air action by force of arms' or sustained or caused by mines or torpedoes or
53           other missiles or engines of war, whether or enemy or friendly origin ; or sustained or caused by any weapon
54           of war employing atomic fission or atomic fusion or radioactive material ; or sUSUlined in consequence
55           of placing the vessel in jeopardy as an act or measure of war taken in the actual process of a mil itary engagement,
56           including embarking or disembarking troops or materia! of war in the immediate zone of such engagement;
57           and any such loss, damage and expense shall be excluded from this policy without regard to whether
58           the assurecl's liability in respect thereof is based on negligence or otherwise, and whether in time of peace
59            or war.3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 19 of 62
           Case
                                                                                                                          Exhibit EXHIBIT
                                                                                                                                  A; Page 19 1of 62
60          Any loss, damage, expense or claim collecttb]e under the ___...,As      =-,D
                                                                                       = ec=l.::.
                                                                                             ara.:e=d'---_______
61          form of policy, whether or not th e vessel named herein is actually covered by such insurance and regardless
62          of the amount thereof.
63      Warranted that in the event of any occurrence which could result in a claim under this policy the assured
64     promptly will notify this Company upon receiving notice thereof and forward to this Company as soon
65     as practicable all communications, processes, pleadings or other legal papers or docwnents relating to such
66     occurrence.
67     Whenever required by this Company, the assured shall aid in securing information and evidence and in obtaining
68     witnesses and shall cooperate with this Company in the defense of any claim or suit or in the appeal from any
69     judgment.
70     This Company shall have the option of naming the attorneys who shall represent the assured in the prosecution
71     o f defense of any litigation or negotiations between the assured and third parties concerning any claim covered
72     by this policy, end shall have the direction of such litigation or negotiations. If the assured shall fail or refuse
73     to settle any claim as authorized by this Company, the liability of this Company shall be limited to the
74     amount for which settlement could have been made. The assured shall at the option of this Company
75     permit this Company to conduct, with an attorney of this Company's selection, at this company's cost and expense
76     and under its exclusive control, a proceeding in the assured's name to limit the assured's liability to the extent,
77     and in the manner provided by the present and any future statutes relative to the limitation of a shipowner's
78     liability.
79     Liability hereunder in respect of loss, damage, costs, fees, expenses or claims arising out of or in consequence of
80     any one occurrence is limited to the amount hereby insured. (For the purpose of this clause each occurrence
81     shall b e treated separately, but a series of claims hereunder arising from the same occurrence shall b e treated
82     as due to that occurrence.)
83     The assured shall not make any admission of liability, either before or after any occurrence which could
84     result in a claim for which this Company may be liable. The assured shall not interfere in any negotiations
85     of this Company, for settlement of any legal proceedings in respect of any occurrence for which this
86     Company may be liable under this policy; provided, however, that in respect of any occurrence likely to give rise
87     to a claim under this policy, the assured is obligated to and shall take such steps to protect his and/or the
88     Company's interests as would reasonably be taken in the absence of this or similar insurance.
89     Upon making payment under this policy this Company shall be vested with all of the assured's rights of recovery
90     against any person, corporation, vessel or interests and the assured shall execute and deliver such instruments
91     an d papers as this Company shall require and do whatever else is necessary to secure such rights.
92     No action shall lie against this Company for the recovery of any loss sustained by the assured unless such
93     action is brought within one year after the entry of any final judgment or decree in any litigation against the
94     assured, or in the event of a claim without the entry of such final judgment or decree, unless such action is
95     brought within one year from the date of the payment of such claim.
96     No claim or demand against this Company under this policy shall be assigned or transferred, and no person
97     shall acquire any right against this Company by virtue of this insurance without the express consent of this
98     Company.
99     It is expressly understood end agreed if and when the assured has any interest other than as a shipowner in
I 00   the vessel named herein, in no event shall tllis Company be liable herewtder to any greater extent than if the
IO I   assured were the sole owner and entitled to petition for limitation of liability in accordance with present and
l 02   furure law.
103    Where the assured is, irrespective of this policy, covered or protected against any loss or claim which would
l 04   otherwise have been paid by this Company, under this policy, there shall be no contribution or participation by
105    this Company on the basis of excess, contributing, deficiency, concurrent, or double insurance or otherwise.
106    '.fhe navigation limits in the policy covering the hull, machinery, etc. of the vessel named herein are considered
I 07   incorporated herein.
1 08   This insurance shall be void in case the vessel named herein, or any part thereof, shall be sold, transferred or
1 09   mortgaged, or if there by any change of management or charter of the vessel, or if this policy be assigned or
1 10   pledged, without the previous consent in writing of this Company.
111    Either party may cancel this policy by giving ten days1 notice in writing; if at the option of this Company
1 12   pro rata rates, if at the request of the assured short rates, will be charged-and anival.


1 13            SPECIAL CONDITIONS -- WARRANTIBS -- ENDORSEMENTS, ETC.



1 14   Attached to and made a part of Policy No.     As D�clared          of �e ---�
                                                                                   A.s....,.D�e�
                                                                                               cl�a�
                                                                                                   ,e�d,.._____
          Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 20 of 62
                                                                ExhibitEXHIBIT
                                                                        A; Page 201 of 62
11/1/02


INSTITUTE EXTENDED RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE


This clause shall be paramount and shall override anything contained in this
insurance inconsistent therewith

1.    In no case shall this insurance cover loss damage liability or expense directly or
      indirectly caused by or contributed to by or arising from

      1.1    ionising radiations from or contamination by radioactivity from any nuclear
             fuel or from any nuclear waste or from the combustion of nuclear fuel

      1.2    the radioactive, toxic, explosive or other hazardous or contaminating
             properties of any nuclear installation, reactor or other nuclear assembly or
             nuclear component thereof

      1.3    any weapon or device employing atomic or nuclear fission and/or fusion or
             other like reaction or radioactive force or matter

      1.4    the radioactive, toxic, explosive or other hazardous or contaminating
             properties of any radioactive matter. The exclusion in this sub-clause does
             not extend to radioactive isotopes, other than nuclear fuel, when such
             isotopes are being prepared, carried, stored, or used for commercial,
             agricultural, medical, scientific or other similar peaceful purposes.




CL 356A




Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 21 of 62
                                                      Exhibit EXHIBIT
                                                              A; Page 21 1of 62
10111/03


            INSTITUTE CYB ER A TTACK EXCLUSION CLAUSE

      1.1   Subject only to clause 1.2 below, in no case shall this insurance
            cover loss damage liability or expense directly or indirectly caused
            by or contributed to by or arising from the use or operation, as a
            means for inflicting harm, of any computer, computer system,
            computer software programme, malicious code, computer virus or
            process or any other electronic system.

      1.2   Where this clause is endorsed on policies covering risks of war,
            civil war, revolution, rebellion, insurrection, or civil strife arising
            therefrom, or any hostile act by or against a belligerent power, or
            terrorism or any person acting from a political motive, Clause 1.1
            shall not operate to exclude losses (which would otherwise be
            covered) arising from the use of any computer, computer system or
            computer software programme or any other electronic system in the
            launch and or guidance system and/or firing mechanism of any
            weapon or missile.




CL380




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 22 of 62
                                                               EXHIBIT 1
                                                       Exhibit A; Page 22 of 62
FLEET CLAUSE

As a matter of convenience, the Policy is issued covering the vessels hereunder.
However, each vessel is to be deemed a separate interest, separately insured, in
all respects as if a separate Policy for the amount set opposite the name of each
vessel were issued for her and the Policy is to be read and applied accordingly.
The insurance for one vessel is not applicable to any other and the amount of
insurance written opposite each vessel is the limit of coverage for her.
                                                   '
If there be any provision or language elsewhere in this Policy reading or
indicating other than what is specified in the preceding paragraph, said preceding
paragraph shall apply.




  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 23 of 62
                                                        ExhibitEXHIBIT
                                                                A; Page 231 of 62
                     G.I.S. BROKER'S CANCELLATION CLAUSE


Notwithstanding anything to the contrary in the policy and/or binder to which this is
attached, it is hereby agreed by and between the Assured and Assurer(s) as follows:

   If payment i s not made by the Assured within ten (10) days after attachment
   of the insurance(s), or in the event the Assurer(s) shall have agreed to accept
   deferred payments, or premium is financed with a premium financing
   company, if any payment of premium(s) and/or installment(s) is not made on
   the day agreed / required, this policy may be cancelled by the Assurer(s)
   and/or Global Insurance Specialists, LLC giving to the Assured named herein
   ten {10) days written notice of such cancellation. A certified letter and/or
   facsimile notice by or through Global Insurance Specialists, LLC to said
   Assured at his last known address shall constitute a complete notice as
   required under this clause.

However, in the event mortgagee's, loss payees and/or other parties in interest are
entitled to notice of cancellation, Global Insurance Specialists, LLC shall complete the
cancellation of this insurance contract by mailing and/or faxing notice thereof pursuant to
the terms of the policy to such entities.

Such cancellation shall be without prejudice to premiums earned and due for the period
the policy is in force.

In the event of a total loss covered hereunder, all future installments shall immediately
become due and payable and the Underwriters shall be entitled to take credit therefore.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 24 of 62
                                                               EXHIBIT
                                                       Exhibit A;         1 62
                                                                  Page 24 of
        MARITIME LIEN FOR UNPAID PREMIUM AND COMMISSION

Underwriters and Global Insurance Specialists, LLC in agreeing to arrange and
issue this insurance, continue to rely in part on the credit of each and every
vessel insured hereunder. No provision contained herein shall be construed as a
manifestation of Underwriters or Broker's intent to forego their right to enforce a
maritime lien against said vessel{s), but on the contrary, expressly reserve that
right.

Further, it is agreed that any unpaid and due premiums and/or commissions
under this policy may first be deducted from any and all returns and any and all
claims for loss or damage that are recoverable under this policy. Any such sums
deducted are to be paid to Underwriter's and Global Insurance Specialists, LLC
proportionately as their respective interests in said premiums and commissions
may appear.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 25 of 62
                                                       ExhibitEXHIBIT
                                                               A; Page 251 of 62
                       POLLUTION EXCLUSION CLAUSE




Notwithstanding anything to the contrary this Policy does not insure against any
loss, damage, cost, liability, expense, fine or penalty of any kind or nature
whatsoever, and whether statutory or otherwise, incurred by or imposed on the
Assured, directly or indirectly, in consequence of, or with respect to, the actual or
potential discharge, emission, spillage or leakage upon or into the seas, waters,
land or air, of oil, petroleum products, chemicals or other substances of any kind
or nature whatsoever.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 26 of 62
                                                       ExhibitEXHIBIT
                                                               A; Page 261of 62
       }1.merican Institute                                                        87 B-46
S.R. & C.C. Endorsement (Hulls)                                                  (Revised)
       September 8, 1959



       To be attached to and form a part of Policy No. (as attached) of (as attached}

Insuring (as attached)



       In consideration of an additional premium, as provided below, this insurance is
extended to cover additional risks, from and after (as attached)

                              In accordance with the following clause:

       "This insurance also covers damage to or destruction of the property insured
       directly caused by strikers, locked out workmen, or persons taking part in labor
       disturbances or riots or civil commotions or caused by vandalism, sabotage, or
       malicious mischief, but excluding civil war, revolution, rebellion or insurrection,
       or civil strife arising therefrom, and warranted free from any claim for delay,
       detention of loss of use, and free from all loss damage or expenses caused by any
       weapon of war employing atomic or nuclear fission and/or fusion or other
       reaction or radioactive force or matter.

       Notwithstanding the exclusion in the F.C. & S. Clause in the within policy
       "vandalism,'' "sabotage," and "malicious mischief," as used herein shall be
       constructed to include willful or malicious physical injury to or destruction of the
       described property caused by acts committed by an agent of any Government
       party or faction engaged in war, hostilities, or other warlike operations, provided
       such agent is acting secretly and not in connection with any operations of military
       or naval armed forces in the country where the described property is situated."

       Until further notice the Assured shall pay for the additional protection afforded by
the above clause, an additional premium of (as attached) _ percent. The Underwriters
have the right nevertheless to change this rate at any time on 15 days written notice to the
Assured; but the Assured shall have the option to cancel this endorsement as of the time
when such change of rate would take effect, provided previous notice of such
cancellation be given to the Underwriters.          The rate may be changed as above
notwithstanding strikes, labor troubles or civil commotions, on board the vessel or
elsewhere, may be threatened or actually exist either at the time when such notice is
given or when it takes effect.

All other terms and conditions remaining unchanged.

Dared__(=as
          =--
            a tt=a=c=h=ed-)'------ Signed ___.,(a=s....a=tt=a=ch
                                                               __e=d=)_________




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 27 of 62
                                                       ExhibitEXHIBIT
                                                               A; Page 271of 62
                     AUTOMATIC ACQUISITION CLAUSE

This policy is extended to cover automatically any vessel(s) which the Assured,
(and/or affiliated, subsidiary, or interrelated companies) may purchase, bareboat
character or acquire provided that the Assured will notify Underwriters as soon as
possible, but no later than 30 days after such purchase, bareboat charter or
acquisition and pay an additional premium from the date of each purchase,
bareboat charter or acquisition. The Underwriters' Limit of Liability under this
Automatic Acquisition Clause shall not exceed the highest valued vessel
scheduled.




  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 28 of 62
                                                        ExhibitEXHIBIT
                                                                A; Page 281of 62
                      PUNITIVE DAMAGE EXCLUSION



Notwithstanding anything to the contrary contained in this policy, it is hereby
expressly understood and agreed that this policy excludes all liability of any
nature for fines, penalties, punitive or exemplary damages, including treble
damages resulting from multiplication of compensatory damages.




  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 29 of 62
                                                        ExhibitEXHIBIT
                                                                A; Page 291 of 62
            U.S. ECONOMIC AND TRADE SANCTIONS CLAUSE

Whenever coverage provided by this policy would be in violation of any U.S.
economic or trade sanctions such as, but not limited to, those sanctions
administered and enforced by the U.S. Treasury Department's Office of Foreign
Assets Control ("OFAC"), such coverage shall be null and void.

Similarly, any coverage relating to or referred to in any certificates or other
evidences of insurance or any claim that would be in violation of U.S. economic
or trade sanctions as described above shall also be null and void.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 30 of 62
                                                       ExhibitEXHIBIT
                                                               A; Page 301of 62
AIMU
CHEMICAL, BIOLOGICAL, BIO-CHEMICAL, AND ELECTROMAGNETIC
EXCLUSION CLAUSE
(March 1, 2003)

This clause shall be paramount and shall override anything contained in this insurance
inconsistent therewith.

In no case shall this insurance cover loss, damage, liability or expense directly or indirectly
caused by or contributed to or arising from an actual or threatened act involving a chemical,
biological, bio-chemical or electromagnetic weapon, device, agent or material when used in
an intentionally hostile manner.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 31 of 62
                                                       Exhibit EXHIBIT
                                                               A; Page 31 1of 62
              OCCUPATIONAL DISEASE EXCLUSION CLAUSE


This policy does not apply to any actual or alleged liability arising out of
occupational disease.

The words "occupational disease". wherever used in this policy, shall mean any
injury, including death, sickness, disease or disability, defined as occupational
disease in any workers' compensation, unemployment compensation or disability
benefits, laws, statues or regulations of any jurisdiction in which the claim is
made or the occupational disease arose.




  Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 32 of 62
                                                        ExhibitEXHIBIT
                                                                A; Page 321of 62
                             ASBESTOS EXCLUSION


It is hereby understood and agreed that this insurance shall not apply to and
does not cover any actual or alleged liability whatsoever for any claim or claims
in respect of loss or losses directly or indirectly arising out of or resulting from or
in consequence of asbestos in whatever form or quality.




 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 33 of 62
                                                       ExhibitEXHIBIT
                                                               A; Page 331of 62
                 THIS POLICY LIMITS. COVERAGE FOR ATTORNEY FEES
                    UNDER ALASKA RULE OF CIVIL PROCEDURE 82
                             COMBINED "8" & "C" FORM
 In any suit in Alaska in which we have right or duty to defend an insured within the limits of
liability, or in which we have neither a right nor a duty to provide a defense but we have agreed
to indemnify an insured for costs of defense within the limits of liability, our obligation under
the applicable coverage to pay attorney fees taxable as costs against the insured is limited as
follows:

Alaska Rule of Civil Procedure 82 provides that if you are held liable, some or all of the
attorney fees of the person making a claim against you must be paid by you. The amount that
must be paid by you is determined by Alaska Rule of Civil Procedure 82. We provide
coverage for attorney fees for which you are liable under Alaska Rule of Civil Procedure 82
subject to the following limitation:

      If the limit of liability of the applicable coverage is $1,000,000 or more, we will not pay
      any combination of judgment or claim settlement and attorney fees under Alaska Rule
      of Civil Procedure 82 that exceeds the limit of liability of the applicable coverage.

      If the limit of liability of the applicable coverage is less than $1,000,000, we will not pay
      more than the greater of:
               (1) that portion of any attorney's fees that is calculated by applying the schedule
               for contested cases in Alaska Rufe of Civil Procedure 82(b) (1) to the limit of
               liability of the applicable coverage; or

              (2) $10,000.

The limitation means the potential costs that may be awarded against you as attorney fees
may not be covered in full. You will have to pay any attorney fees not covered directly.

EXAMPLE 1;
The attorney fees provided by the schedule for contested cases in Alaska Rule of Civil
Procedure 82(b) (1) are:
            20% of the first $25,000 of a judgment;
            10% of the amounts over $25,000 of a judgment.

Therefore, if a court awards a judgment against you in the amount of $1,250,000, in addition
to the amount you would be liable for attorney fees of $127,500 under Alaska Rule of Civil
Procedure 82 (b) (1), calculated as follows:

              20% of $25,000                                          $ 5,000
              10% of $1,225,000                                       $122,500

Total Award $1,250,000                   Total Attorney Fees $127,500

Page 1 of 3


        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 34 of 62
                                                              ExhibitEXHIBIT
                                                                      A; Page 341of 62
If the limit of liability of the applicable coverage is $1,000,000, we would pay $1,000,000 of the
$1,250,000 award, less the costs incurred defending you, and none of the attorney fees under
Alaska Rule of Civil Procedure 82(b) (1).

You would be liable to pay, directly and without our assistance, the remaining judgment in
excess of the remaining policy limit plus the $127,500 attorney fees under Alaska Rule of Civil
Procedure 82.

EXAMPLE 2:

The attorney fees provided by the schedule for contested cases under Alaska Rule of Civil
Procedure 82(b) (1) are:

              20% of the first $25,000 of a judgment
              10% of the amounts over $25,000 of a judgment.

Therefore, if the court awards a judgment against you in the amount of $650,000, in addition
to that amount you would be liable under Alaska Rule of Civil Procedure 82(b) (1) for attorney
fees of $67,500, calculated as follows:

              20% of $25,000                                   $ 5,000
              10% of $625,000                                  $62,500

       Total Award $650,000                Total Attorney Fees$ 67,500

If the limit of liability of the applicable coverage is $500,000, we would pay $500,000 of the
$650,000 award, less the costs incurred defending you, and $52,500 of the attorney fees
under Alaska Rule of Civil Procedure 82(b)(1), calculated as follows:

              20% of $25,000
              10% of $475,000

       Total Limit of Liability $500,000   Total Attorney Fees Covered       $52,500

You would be liable to pay, directly and without our assistance, the judgment in excess of the
remaining policy limit plus the remaining $15,000 for attorney fees under Alaska Rule of Civil
Procedure 82 not covered by this policy.

EXAMPLE 3:

The attorney fees provided by the schedule for contested cases in Alaska Rule of Civil
Procedure 82(b)(1) are:
            20% of the first $25,000 of judgment;
            10% of the amounts over $25,000 of a judgment.

Page 2 of 3



        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 35 of 62
                                                              ExhibitEXHIBIT
                                                                      A; Page 35lof 62
Therefore, if a court enters a judgment against you in the amount of $500,00, in addition to
that amount you would be liable for attorney fees of $52,500 under Alaska Rule of Civil
Procedure 82(b)(1), calculated as follows:

              20% of$ 25,000                                $ 5,000
              10% of$475,000                                $47,500

      Total Award $500,000               Total Attorney Fee $ 52,500

If the limit of liability of the applicable coverage is $50,000, we would pay $50,000 of the
$500,000 award less the costs incurred defending you, and $10,000 of the attorney fees under
Alaska Rule of Civil Procedure 82(b)(1), calculated as follows:

              20% of $25,000                                $5,000
              10% of $25,000                                $ 2,500

                                 Minimum Limit:             $10,000

      Total Limit of Liability   $50,000       Total Attorney Fees Covered       $10,000

You would be liable to pay, directly and without our assistance, the judgment in excess of the
remaining policy limit plus the remaining $42,500 for attorney fees under Alaska Rule of Civil
Procedure 82 not covered by this policy.




Page 3 of 3



        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 36 of 62
                                                              ExhibitEXHIBIT
                                                                      A; Page 361 of 62
                     ABSOLUTE TERRORISM EXCLUSION CLAUSE


This policy excludes any loss, damage, liability or expense arising from:


a)       terrorism; and or
b)       steps taken to prevent, suppress, control or reduce the consequences of any actual,
         attempted, anticipated, threatened, suspected or perceived terrorism.


For the purpose of this clause, "terrorism" means any act(s) of any person(s) or
organization(s) involving:


(i)      the causing, occasioning or threatening of harm of whatever nature and by whatever
         means;


(ii)     putting the public or any section of the public in fear, in circumstances in which it is
         reasonable to conclude that the purpose(s) of the person(s) or organization(s)
         concerned are wholly or partly of a political, religious, ideological or similar nature.

(iii)    Acts certified as "Acts of Terrorism" by the U.S. Secretary of the Treasury in
         concurrence with the U.S. Secretary of State and U.S. Attorney General pursuant to
         the Terrorism Risk Insurance Act of 2002 (as amended).




        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 37 of 62
                                                              ExhibitEXHIBIT
                                                                      A; Page 371 of 62
FOLLOWING CLAUSE

This coverage to follow the terms as set out by the lead underwriter and to follow the
settlement of the lead in every respect. However, following underwriters insofar as their
proportions of coverage are concerned individually and separately, reserve the right to
honor a claim which the lead underwriter may dispute and/or make ex-gratia payments
insofar as their respective interests are concerned.




    Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 38 of 62
                                                          Exhibit EXHIBIT
                                                                  A; Page 38 1of 62
                IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                       TI-IIRD JUDICIAL DISTRICT AT ANCHORAGE

 STATE OF ALASKA, DEPARTivIBNT OF
 NATURAL RESOURCES,                                 )                  COPY
                                                                 Original Received
                Plaintiff,                          )
                                                                    NOV .. 3 2016
         v.                                         )         Clerk of the Trial Courts

 FAULKNER WALSH CONSTRUCTORS,
 H2\V CONSTRUCTORS, INC.

         and,

 FOUNDATION SERVICES, INC.

                Defendants.                         )   Case No. 3AN�l6- Cr?b�CI


                                         COMPLAINT

         The State of Alaska, Department of Natural Resources ("the State") by and through

  the Office of the Attorney General, states and alleges the following for its complaint against

  Faulkner Walsh Constructors, H2W Constructors, Inc. and Foundation Services, Inc.:

                                            PARTIES

  1.     The State is a sovereign state of the United States and is_ the rightful owner of the

  tideland, shoreland and/or submerged lands (the "Lands") underneath waters comprising the

  Kuskokuak Slough (the ''Slough"), anabranch of the Kuskokwim River, a navigable river

  near Bethel, Alaska

  2.     The Lands are managed on behalf of the State by it.s agency, the Department of

  Natural Resources.




Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 39 of 62
                                                               EXHIBIT
                                                      Exhibit A; Page 39 of2 62
 3.      Upon infonnation and belief, Defendant Foundation Services, Inc. {''Foundation") is,

 and at all material times was, an Alaska corporation, conducting business throughout Alaska

 with a registered address of225 Main Street, Bethel, Alaska.

 4.      Upon infonnation and belief, Defendant H2W Constructors, Inc. (''H2W'') is, and at

 all material times was, an Alaska corporation, conducting business throughout Alaska with a

 registered address of 11711 South Gambell Stree� Anchorage, Alaska.

 5.      Upon infonnation and belief, Defendant Faulkner Walsh Constructors (' Faulkner")
                                                                                  1




 is, and at all material times was, an Alaska business entity conducting business throughout

 Alaska as a with a registered address of 11711 South Gambell Street, Anchorage, Alaska.

 6.      Upon information and belief, each Defendant is the alter ego, co-conspirator and/or

 agent of all the other Defendants and that each ratified the other Defendants' conduct in the

  furtherance of such agency or action.

 7.      Foundation, H2W and Faulkner shall hereinafter be referred to, coIIectively, as

  «Defendants."

  8.     Upon infonnation and belief, at all material times Defendants owned and/or

  operated, for profit, the barge ' Delta Chief," on the Slough.
                                 1




                                JURISDICTION AND VENUE

  9.     This Court has subject matter jurisdiction under AS 22. IO .020(a) and (b).

  10.    Venue is proper in this court under AS 22.10.030 and Alaska Rule of Civil

  Procedure 3(c), as Defendants H2W and Faulkner are domiciled in Anchorage, Alaska, and

  most of the witnesses are located in Anchorage, Alaska.



  SOA, DNR v. Faulkner, et al.                     Case No. 3AN-16--�CI
  Complaint                                                        Page 2 of8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 40 of 62
                                                               EXHIBIT
                                                       Exhibit A;          2 62
                                                                  Page 40 of
                                    RELEVANT FACTS

 11.     Upon infonnation and belief, at all material times, Defendants owned and operated

 the barge "Delta Chief,"

 12.    On or around October 4, 2012. the Delta Chief sank in the shallow waters of the

 Slough and currently sits on the State's Lands without the State's pennission (the

 "Incident'').

 13.    Following the Incident, the Delta Chief has, at all material times, impeded navigation

 and travel through and/or on the Slough.

 14.    Defendants were informed by the State, immediately following the Incident, that the

 Delta Chief was trespassing on its Lands.

 15.     On or around March 5, 2013, in response to demands from the State, Defendants

 submitted a plan for removal of the Delta Chief from the State's Lands.

 16.     On or around March 8, 2013, Defendant Faulkner's Chief Financial Officer, Allen

 Hippler, represented to the State that Defendant Faulkner would remove the Delta Chlef

 from the Lands by Spring of 2013, presumably following breakup of the ice which covers

 the Slough in winter months.

 17.     In response to the foregoing representation by Defendants, the State issued a land use

 pennit to Defendants to remove the Delta Chief from its Lands.

  18.    On or around March 27, 2013, Mr. Hippler again reassured the State that the Delta

 Chief would be removed from the Lands by Spring of 2013.




  SOA, DNR v. Faulkner, et al.                                    Case No. 3AN-16-__CI
  Complaint                                                                      Page 3 of8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 41 of 62
                                                              EXHIBIT
                                                      Exhibit A;          2 62
                                                                 Page 41 of
  19.    On or around April 3, 2013, Defendant Faulkner Walsh's project manager, Gerald

 Korthuis, spoke with Alaska Department of Environmental Conservation employee

 Robert Carlson and represented that the Delta Chief would be removed from the lands that

 same week.

 20.     Despite the foregoing representations, the Delta Chief was never removed.

 21.     Following the foregoing representations, Defendants discontinued all communication

 with the State.

 22.     The Delta Chief has remained on the Lands under the Slough through the present

 day.

 23.     Defendants, through their inaction and refusal to continue communication with the

  State, intend for the Delta Chief to remain on the Lands.

                                 FIRST CAUSE OF ACTION
                                        Negligence

  24.    The State incorporates by reference the above paragraphs.

  25.    Defendants, as owners and operators of the Delta Chief, had a duty to the State and

  others to operate and/or maintain the Delta Chief in a reasonable, prudent manner and with

  reasonable care.

  26.    During and preceding the Incident, Defendants breached their duty by operating

  and/or maintaining the Delta Chief in a negligent manner, causing it to sink in the Slough,

  corning to rest on and causing damage to State Lands.

  27.    As a direct and proximate result of Defendants' negligence, the State has suffered

  damages in an amount to be proven at trial.


  SOA, DNR v. Faulkner, et al.                     Case No. JAN-16-__CI
  Complaint                                                        Page 4 of 8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 42 of 62
                                                                EXHIBIT
                                                        Exhibit A;         2 62
                                                                   Page 42 of
                                SECOND CAUSE OF ACTION
                                    Negligent Trespass

 28.    The State incorporates by reference the above paragraphs.

 29.    At all material times leading up to and following the Incident, the State had title to

 and possession of the Lands.

 30.    Entry of the Delta Chief onto the Lands was caused by the negligent and/or reckless

 actions and/or omissions of Defendants.

 31.    Entry of the Delta Chief onto the Lands was done without permission from the State.

 32.    Entry of the Delta Chief is the direct and proximate cause of continuing harm to the

 State's Lands.

 33.    Since the Incident, the Delta Chief has remained on the State's Lands without the

 State's consent and in a harmful manner, accruing damages to the State on a daily basis

 since the Incident occurred.

 34.    The State has suffered and continues to suffer damages to its Lands as a result of

 Defendants' trespass in an amount to be proven at trial.

                                THIRD CAUSE OF ACTION
                                   Intentional Trespass

 35.    The State incorporates by reference the above paragraphs.

 36.    Following the Incident, Defendants made false and/or misleading statements to the

 State, promising removal of the Delta Chief from its Lands.

 3 7.   Upon information and belief, Defendants, despite these statements, did not intend to

 remove the Delta Chief from the Lands.




 SOA, DNR v. Faulkner, et al.                                       Case No. 3AN-16-__CI
  Complaint                                                                        Page 5 of 8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 43 of 62
                                                      Exhibit EXHIBIT
                                                              A; Page 43 2of 62
 3 8.     Following the Incident and at all material times, Defendants intended to leave the

 Delta Chief on the State's Lands without pennission and in continuing trespass on the

 Lands.

 39.      Defendants' refusal to remove the Delta Chief from the Lands, despite the

 knowledge that it was in continuing trespass, was outrageous and with reckless indifference

 to the interests of the State.

 40.      Since the Incident, the Delta Chief has remained on the State's Lands without the

 State's consent and in a hannful manner, accruing damages to the State on a daily basis

 since the Incident occurred.

 41.      As a direct and proximate result of the aforementioned intentional, continuing

 trespass, the State suffered and continues to suffer damages in an amount to be proven at

 trial.

                                  FOURTH CAUSE OF ACTION
                                       Public Nuisance

 42.      The State incorporates by reference the above paragraphs.

 43.      Toe Incident and subsequent acts and omissions of Defendants created a common

 law and/or statutory (AS 38.05.128) public nuisance through the unreasonable interference

 with the rights of the State, impeding navigation in the Slough in addition to damage and/or

 contamination of the Lands.

 44.      As a direct and proximate result of the aforementioned public nuisance, the State has

 been banned in an amount to be proven at trial.




 SOA, DNR v. Faulkner, et al.                      Case No. 3AN-16-__CI
 Complaint                                                         Page 6 of 8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 44 of 62
                                                        Exhibit EXHIBIT
                                                                A; Page 44 2of 62
                               FIFTH CAUSE OF ACTION
                          Natural Resource Damages-AS 46.03.780

 45.    The State incorporates by reference the above paragraphs.

 46.    Pursuant to AS 46.03.780, Defendants are strictly liable to the State for the damages

 caused to the Lands in an amount equal to the sum of money required to restore the Lands to

 their condition preceding the Incident, in an amount to be proven at trial.

                                   SIXTH CAUSE OF ACTION
                                    Violation of AS 30.30.010

 47.    The State incorporates by reference the above paragraphs.

 48.    Defendants abandoned the Delta Chief and its payload in the Lands in violation of

 AS 30.30.010, et. seq.

 49.    Defendants are therefore liable for the costs of removal of the Delta Chief and its

 payload abandoned in violation of state law, or alternatively, should be enjoined to remove

 the vessel, as set forth below.

                                 SEVENTH CAUSE OF ACTION
                                      Injunctive Relief

 50.     The State incorporates by reference the above paragraphs.

 51.     The State, as set forth above, the Delta Chief has remained on the State's Lands

 since the Incident without the State's consent and in a harmful manner, accruing damages to

 the State on a daily basis since the Incident occurred.

         The State respectfully requests this Court enjoin Defendants from the continuing

 trespass of its barge, Delta Chief, and order its immediate removal from the Lands at

 Defendants' expense.


  SOA, DNR v. Faulkner, et al.                                     Case No. 3AN•l6-__CI
  Complaint                                                                       Page 7 of 8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 45 of 62
                                                              EXHIBIT
                                                      Exhibit A; Page 45 2of 62
                                  PRAYER FOR RELffiF

 WHEREFORE, the State prays for judgment as follows:

 53.   For injunctive relief, as set forth above;

 54.   For damages in an amount to be proven at trial, plus interest;

 55.   For costs of suit incurred herein;

 56.   For pre-judgment interest allowed by law at the maximum allowable legal rate;

 57.   For punitive damages pursuant to AS 09.17.020;

 58.   For attorney's fees and costs; and

 59.   For such other and additional relief as may be just and proper.

       DAIBD November 3, 2016.

                                             JAHNA LINDEMUTH
                                             ATIORNEY GENERAL

                                                                        --
                                             By:�
                                                 :er; Caltagirone
                                                Assistant Attorney General
                                                Alaska Bar No. 1605028

                                                    Andrew R. Naylor
                                                    Assistant Attorney General
                                                    Alaska Bar No. 1210074




 SOA, DNR v. Faulkner, et al.                      Case No. 3AN-16-__CI
 Complaint                                                         Page 8 of 8
Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 46 of 62
                                                                EXHIBIT
                                                        Exhibit A; Page 46 2of 62
PHELPS DUNBAR
            ',,


 THO:-.IAS KENT MORRISON
                l'.. mn"r
          ·,;1:-t •. 5�.:.1j(:.:1                         September 15, 2017                        22099-63
     mnni,olc@phdps rnrn




 Mr. Brent R. Cole                                                                                  By E-Mail
 Law Office of Brent R Cole, P.C.
 821 N. Street, Suite 208
 Anchorage, Alaska 99501-2136
 brent@akcolelaw.com

            Re:                     Faulkner Walsh/ MN DELTA CHIEF; Date of Loss: October 5, 2012

 Dear Mr. Cole:

        We write in response to your August 28, 2017, correspondence regarding the coverage
 afforded to Faulkner Walsh Constructors ("Faulkner" or the "Assured") under Policy No. GIS-
 12-080-HP (the "Policy"), in connection with the loss of the DELTA CHIEF and the related suit
 to compel wreck removal recently filed by the Alaska Department of Natural Resources.

                                                          THE CLAIM
 The Incident

        According to a United States Coast Guard 2692 Report of Marine Accident, Injury or
 Death completed by Faulkner Walsh on October 5, 2012, the DELTA CHIEF, a 175' long steel
 barge built in 1951, was located on the Kuskokwim River near Kwetheluk, Alaska when it
 quickly sank while under tow.

  The Complaint

         On November 3, 2016, the Department of Natural Resources for the State of Alaska
 ("Plaintiff') filed a Complaint against H2W Constructors, Inc., Foundation Services, Inc., and
 Faulkner Walsh (collectively "Defendants") in the Superior Court for the Third Judicial District,
 Anchorage, Alaska. Plaintiff alleges that "each Defendant is the alter ego, con-conspirator and/or
 agent of all the other Defendants."

          Plaintiffs claims arise out of the October 5, 2012, sinking of the DELTA CHIEF.
  Plaintiff alleges that "Defendants were infonned by the State, immediately following the
  incident, that DELTA CHIEF was trespassing on its Lands" and that "in response to demands
  from the State" Defendants submitted a plan for removal on March 5, 2013. Plaintiff alleges that
  "on or around March 8, 2013, Defendant Faulkner's Chief Financial Officer, Allen Hippler,
  represented to the state that Defendant Faulkner would remove the DELTA CHIEF . . . by
  Spring of 2013." In response to this representation the "State issued a land use permit to
  Defendants to remove the DELTA CHIEF." Plaintiff alleges that on March 27 and April 3, 2013,



        Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 47 of 62
  PD..22274981.1                                                         Exhibit
                                                              Exhibit A; Page     3 62
                                                                              47 of
'   .
        September 15, 2017
        Page 2


        Faulkner Wal�h representatives reassured the State that Defendants would remove the DELTA
        CHIEF by Spring 2013. However, the DELTA CHIEF was never removed and "following the
        foregoing representations, Defendants discontinued all communication with the State." Plaintiffs
        assert that "Defendants, through their inaction and refusal to continue communication with the
        State, intend for the DELTA CHIEF to remain on [the State's] Lands."

                Plaintiff alleges a negligence claim against Defendants for ''operating and/or maintaining
        the DELTA CHIEF in a negligent manner, causing it to sink ... coming to rest on and causing
        damage to State Lands." Plaintiff alleges a negligent trespass claim against Defendants for
        "negligent and/or reckless acts and omissions" which have caused the DEL TA CHIEF to remain
        "on the State's Lands without the State's consent and in a harmful manner, accruing damages to
        the State on a daily basis" since the date of the sinking. Plaintiff also alleges an intentional
        trespass claim for Defendants' "refusal to remove the DELTA CHIEF from the [State's] Lands
        despite the knowledge that it was continuing trespass." Additionally, plaintiff alleges statutory
        public nuisance, environmental degradation, and payload abandonment claims against
        Defendants. Plaintiff seeks injunctive relief to compel removal of the DELTA CHIEF,
        compensatory damages, interest, attorney's fees and costs, and punitive damages.

                  Faulkner Walsh assigned defense counsel for its own account on the same day suit was
        filed.

        Underwriters' Notice
                The loss of the DELTA CHIEF was not reported to International Specialty, Inc., until
        February 11, 2013. At that time, Jalene Reed, an account manager with MCM, reported that
        Faulkner Walsh had just advised MCM that the vessel was last in October 2012. As a result,
        nearly four months passed between the date of the loss and notification of same.

               Reed indicated that Faulkner Walsh "had not performed the requirement for making sure
        the hull on [the] vessel was watertight" prior to its departure and sinking. As such, Reed stated
        that "we do not expect there to be coverage for the wreck removal on this vessel" ... but "did
        want you to be made aware that this has happened." Reed reported that Faulkner Walsh had
        advised that they did not plan on attempting to salvage the barge until the Summer of 2013.
        Importantly, no notice of claim was made under the policy.

                As noted earlier herein, much transpired not only between the October 5, 2012 loss of the
        DELTA CHIEF and the February 11, 2013 correspondence from Jolene Reed, but thereafter as
        well. Indeed, representatives of Faulkner Walsh were in repeated contact with representatives of
        the State of Alaska about the recovery of the DELTA CHIEF. After allegedly failing to follow
        through with purported plans for recovery of the vessel, and repeated orders to move forward by
        the State of Alaska, Faulkner Walsh was sued by the State of Alaska on November 3, 2016.
        Despite all of that activity, Underwriters were not placed on notice that Faulkner Walsh intended
        to submit a claim under the policy and did not receive notice of the suit until May 9, 2017.




                 Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 48 of 62
        PD.21274981.1                                                              Exhibit
                                                                       Exhibit A; Page 48 of3 62
. '

      September 15, 2017
      Page 3


      DELTA CHIEF Condition and Valuation Survev

              Prior to the incident, a Condition and Valuation Survey was performed on the DELTA
      CHIEF by Jack McFarland of Alaska Marine Surveyors, Inc. McFarland reportedly attended the
      vessel on June 6,201 !,and issued his survey report on July 28, 2011.

              After cataloging his external and internal inspections which revealed relatively significant
      wear and tear to the vessel, McFarland concluded that the barge was "well used and has been
      minimally maintained." He opined that the barge was usable, but required "some repairs to
      ensure it is watertight." Even after repairs, he recommended that it be restricted to riverway use
      due to its condition if utilized for commercial trade. He further reported that it could be
      transported to a shipyard via coastwise travel within 12 miles of shore, but only in "light"
      condition (not loaded) and only after temporary repairs were made to stop or minimize water
      ingress. Finally, he concluded that the vessel should be dry docked with the hull and deck made
      watertight, zincs installed, and the bottom coated.

                                                THE POLICY

             Faulkner Walsh (including subsidiaries and/or affiliated/associated companies) is the
      named assured under policy number GIS-12-080-HP. The policy is subscribed to by National
      Casualty Company at 50%, Atlantic Specialty Insurance Company at 25%, AGCS Marine
      Insurance Company at I 5%, and Zurich American Insurance Company at 10%. The declarations
      page reflects a schedule of vessels as follows:

                      Vessels:

                      I.     "War Horse" 1970 Tug

                      2.     "Frances Snow" 1957 Tug

                      3.     "David Nook" 1970 Freight Barge

                      4.     "Cornell #1O" 1940 Freight Barge

                      5.     "Afognak 22" 1946 Freight Barge

                      6.     "Delta Viking" (Ex. "ZB-19") 1963 Barge

                      7.     "Delta Chief' circa 1963 Barge

                      8.     "Mac" 1993 Push Boat

                      9.     "'Centaur" (Ex. "Chena") 1945 (rebuilt I959il978) Steel
                             Tug

               With regard to the sums insured, the policy provides as follows:

                      Sum Insured: Hull & Machinery


            Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 49 of 62
      PD.22274981.1                                                          Exhibit
                                                                  Exhibit A; Page     3 62
                                                                                  49 of
September I 5, 2017
Page4


                  I.     $300,000 - "War Horse"

                  2.     $220,000 - "Frances Snow"

                  9.     $130,000 - "Centaur"

          No other vessels covered for Hull & Machinery coverage.

          With regard to Protection and Indemnity limits of liability, the policy provides:

                  Limit of Liability:

                  Protection & Indemnity

                  $ I million any one accident or occurrence, each vessel

          Under the subtitle Deductibles, the policy provides as follows:

                  Deductibles:

                  Protection & Indemnity

                  $ I 0,000 all P & I cJaims, each and every claim except $20,000 * as
                  respects claims for Primary Collision, Sue & Labor, General
                  Average, Salvage and Removal of Wreck as respects the vessels
                  "David Nook", "Corne! #IO", "Afognak 22", "Delta Viking",
                  "Delta Chief' and "Mac" only.

          Under the subtitle Conditions, the policy provides in pertinent part as follows:

                  Conditions:

                  Pacific Post Tug & Barge Form

                  Protection & Indemnity SP-38

                  P&I SP 38 Lines 60 -·62 specifically amended to include Primary
                  Collision, Primary General Average, Salvage and Removal of
                  Wreck and Primary Sue & Labor Expenses as respects "David
                  Nook," "Come! #10," "Afo gnak 22," "Delta Viking", "Delta
                  Chief' and "Mac" (after applicable deductible is met). These
                  coverages are Primary and not in excess of the hull values. Please
                  see attached Manuscript Endorsement #1 for further policy terms
                  in this regard.

          Under the subtitle Navigation Warranty, the policy provides as follows:

                  Navigation Warranty:


       Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 50 of 62
PD.2227498 t. I                                                         Exhibit 3
                                                             Exhibit A; Page 50 of 62
September 15, 2017
Page 5


                  "War Horse", "Frances Snow", "Centaur" and "Delta Chief'

                  Coastal and Inland Waters of Western and Central Alaska,
                  including Nome to Cook Inlet, and including Yukon, Kuskokwim
                  River System, and/or held covered.

          Under the subtitle Information, the policy requires as follows:

                  Information:

                  Recommendation compliance letters to be completed/signed with
                  regard to the "Frances Snow," "Delta Chief' and "Centaur" prior
                  to these vessels operating. With regard to the "Delta Chief' -
                  confirmation that the hull is watertight via signed recommendation
                  letter, survey addendum, letter or e-mail from the original
                  surveyor, Jack McFarland, will be deemed acceptable in lieu of the
                  recommendation to drydock this vessel.

          The policy provides, in pertinent part as follows under Manuscript Endorsement # 1:

                  Manuscript Endorsement #1



                  With respect to the below listed vessels, Protection & Indemnity
                  insurance provided by this policy is extended to indemnify the
                  Assured for all sums which the Assured may become obligated to
                  pay for liabilities under the Collision and Towers' Liability Clause,
                  General Average and Salvage Clause, and the Sue and Labor
                  Clause contained in the Pacific Coast Tug/Barge Form (I 979)
                  (even in the absence of Hull and Machinery coverage for these
                  vessels). But this insurance is warranted free from claims
                  hereunder unless claims in respect of any one loss, accident or
                  occurrence exceed the below listed "Deductible", but not in excess
                  of the below listed "Limit of Liability Any One Loss or
                  Occurrence."

                  Vessel Name            Deductible            Limit of Liability
                                                               Any One Loss or
                                                               Occurrence

                  "David Nook"           $20,000                $980,000

                  "Cornell #IO"          $20,000                $980,000

                  "Afognak 22"           $20,000                $980,000

                  "Delta Viking"         $20,000                $980,000

       Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 51 of 62
PD.1227498 l. I                                                         Exhibit
                                                             Exhibit A; Page    3 62
                                                                             51 of
September 15, 2017
Page 6


                "Delta Chief'          S20,000               $980,000

                "Mac"                  $20,000               $980,000

       Protection and Indemnity coverage is provided under an SP-38 form. With regard to
wreck removal, the policy provides as follows:

                In consideration of the premium and subject to the warranties,
                terms and conditions herein mentioned, this Company hereby
                undertakes to pay up to the amount hereby insured and in
                conformity with lines 5 and 6 here of, such sums as he assured, as
                owner of the As Declared shall have become legally liable to pay
                and shall have paid on account of:

                Costs or expenses of, or incidental to, the removal of the wreck of
                the vessel named herein when such removal is compulsory by law;
                provided, however, that there shall be deducted from such claim
                the value of any salvage recovered from the wreck by the assured;

                Fines and penalties, including expenses reasonably incurred in
                attempting to obtain the remission or mitigation of same, for the
                violation of any of the laws of the United States, or of any state
                thereof, or of any foregoing country; provided, however, that this
                Company shall not be liable to indemnify the assured against any
                such fines or penalties resulting directly or indirectly from the
                failure, neglect, or default of the assured or his managing officers
                or agents to exercise the highest degree of diligence to prevent a
                violation of any such laws.

         The Protection and Indemnity clauses in the policy require prompt notice, stating:

                Warranted that in the event of any occurrence which could result in
                a claim under this policy, the assured promptly will notify this
                Company upon receiving notice thereof and forward to this
                Company as soon as practicable all communications, processes,
                pleadings or other legal papers or documents relating to such
                occurrence.

         The Policy excluded coverage in the following pertinent circumstances:

                Pollution Exclusion Clause

                Notwithstanding anything to the contrary this Policy does not
                insure against any loss, damage, cost, liability, expense, fine or
                penalty of any kind or nature whatsoever, and whether statutory or
                otherwise, incurred by or imposed on the Assured, directly or
                indirectly, in consequence of, or with respecf to, the actual or


       Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 52 of 62
PD.22274981 I
                                                             Exhibit A; Exhibit
                                                                        Page 52 3of 62
September 15, 2017
Page 7

                       '
                 potential discharge, emission, spillage or leakage upon or into the
                 seas, waters, land or air, of oil, petroleum products, chemicals or
                 other substances of any kind or nature whatsoever.

                 Punitive Damage Exclusion

                 Notwithstanding anything to the contrary contained in this policy,
                 it is hereby expressly understood and agreed that this Policy
                 excludes all liability of any nature for fines, penalties, punitive or
                 exemplary damages, including treble damages resulting from
                 multiplication of compensatory damages.

                                DECLINATION OF COVERAGE

        As noted above, plaintiffs Complaint arises from the October 5, 2012, sinking of the
DELTA CHIEF and Faulkner Walsh's failure to remove the wreck from the riverbed managed
by the Alaska Department of Natural Resources. The Policy provides wreck removal coverage
for the DELTA CHIEF under the SP-38 Form. The Policy requires that wreck removal be
compulsory by law in order for the assured to enjoy coverage under the Policy. Plaintiff alleges
that it demanded that Faulkner Walsh remove the wreck immediately after its sinking. Thus,
wreck removal would be covered under the Policy in the absence of any exclusionary language
or other applicable policy provisions voiding coverage.

1.       Declination for FaiJure to Comply with Condition Precedent to Coverage

        The Policy conditions coverage for the DELTA CHIEF on the assured obtaining written
confirmation that the DELTA CHIEF's hull is watertight prior to operating that vessel. The
Condition and Valuation Survey performed by Jack McFarland also makes it clear that the vessel
was not watertight and was not to be used commercially until confirmation was obtained that it
was watertight. As confinned by Reed's statement, Faulkner Walsh failed to perfonn an
inspection to ensure the hu!I was watertight prior to its departure for commercial purposes and
subsequent sinking. As such, coverage is denied due to Faulkner Walsh's failure to satisfy that
condition precedent to coverage. Moreover, coverage is denied for Faulkner Walsh's violation
of its obligation to maintain the vessel in a seaworthy condition.

2.       Declination for Failure to Provide Prompt Notice of Claim

       The DELTA CHIEF sank on October 5, 2012. Underwriters were not notified of the
event until February 11, 2013. Even then, however, Underwriters were advised that a claim was
not being made under the policy. Faulkner Walsh subsequently was ordered by the State of
Alaska to remove the vessel and was involved in extensive negotiations with the State of Alaska
to do so all without notice to Underwriters. On November 3, 2016, the Alaska Department of
Natural Resources filed suit against Faulkner Walsh, but notice of that suit was not made to
Underwriters until May 9, 2017. The Policy requires Faulkner Walsh to forward "as soon as
practicable all communications, processes, pleadings or other legal papers or documents relating
to such occurrence." Faulkner Walsh has failed to provide notice as required by the Policy.



       Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 53 of 62
PD22-7'74981.I                                                          Exhibit 3
                                                             Exhibit A; Page 53 of 62
September 15, 2017
Page 8


Accordingly, Underwriters decline coverage due to Faulkner Walsh's failure to provide prompt
notice of a claim as required by the Policy.

3.        Declination of Coverage for Environmental Degradation

        Plaintiffs Complaint alleges strict liability for damages related to environmental
degradation pursuant to Alaska Statute 46.03.780. The Policy expressly excludes insurance for
"any loss, damages, cost, liability, expense, fine or penalty of any kind or nature" imposed upon
the assured "directly or indirectly, in consequence of' potential discharge or emission "into the
seas, waters, land or air" of oil or other substances "of any kind or nature whatsoever." Thus,
Plaintiffs allegation of environmental degradation is not covered under the Policy.

4.        Declination of Coverage for Fines, Penalties and Punith·e Damages

       Plaintiffs prayer for relief seeks "punitive damages pursuant to Alaska Statute
09.17.020." The Policy contains language excluding coverage for "all liability of any nature for
fines, penalties, punitive or exemplary damages, including treble damages resulting from
multiplication of compensatory damages." Thus, the Policy does not provide coverage for the
punitive damages sought by Plaintiff.

        The SP-38 Fonn makes clear that Underwriters "shall not be liable" for any "fines or
penalties resulting directly or indirectly from the failure, neglect, or default of the assured or his
managing officers or managing agents to exercise the highest degree of diligence to prevent a
violation" of state or federal law. Plaintiffs intentional trespass claim, which alleges that
"Defendants made false and/or misleading statements to the State," also is not afforded coverage
under the Policy.

                                           CONCLUSION

        Given all of the foregoing, Underwriters deny coverage for the claim in its entirety.
Moreover, because no coverage exists, Underwriters have no duty to defend Faulkner Walsh
against Plaintiff's suit.

        Underwriters' coverage position in respect of Policy discussed in this letter is based
solely on information that has been provided or otherwise has been made available to date. If
Faulker Walsh has any additional infonnation which you believe Underwriters should consider,
please immediately furnish it to the undersigned for our review. No waiver of the right to assert
additional policy defenses is intended, and any such waiver is specifically denied. Any actions
that have or will be taken in connection with this claim should not be construed as a waiver of
any right of Underwriters to invoke the terms, conditions and exclusions of the Policy, all of
which actions taken on behalf of Underwriters are done entirely without prejudice.

          If you have any questions regarding this letter, please do not hesitate to contact me.




       Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 54 of 62
PD.2227498 I. I                                                         Exhibit
                                                             Exhibit A; Page     3 62
                                                                             54 of
l   \




        September I 5, 2017
        Page 9


                 With kind regards, I remain

                                               Very truly yours,




                                               Thomas Kent Morrison

        TKM/DJS:'pmc

        cc:      Faulkner Walsh Constructors
                 P.O. Box 233929
                 Anchorage, AK 99523




              Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 55 of 62
        PD.22274981.I                                                          Exhibit
                                                                    Exhibit A; Page    3 62
                                                                                    55 of
' '



                   IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                         FOURTH JUDICIAL DISTRICT AT BETHEL

      STATE OF ALASKA, DEPARTMENT )
      OF NATURAL RESOURCES.       )
                                                    )
             Plaintiffs,                            )
                                                    )
      V.                                            )
                                                    )
      FAULKNER WALSH                                )
      CONSTRUCTORS,                                 )
      H2W CONSTRUCTORS, INC., and                   )
      FOUNDATION SERVICES, INC,                     )
                                                    )
             Defendants.
                                                        Case No. 4BE-l 7-00064 CI


              PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          I.       INTRODUCTION
             The Court makes the following proposed Findings of Fact and Conclusions of Law.

      Argument of counsel is not requested, but parties have fifteen (15) days from the date of this

      order to file any objection to proposed findings and conclusions.

             This case involves a barge that sank in state watenvays in 2012 and which its owners

      have not removed. The State sued for its removal and, barring that remedy, for monetary

      damages equivalent to the cost of removal.

             Partial summary judgment was previously granted. After a bench trial on December 18,

      2019, the Court now awards the State a judgment for $4,234,414.00 plus costs and fees for the

      reasons set forth below.




            Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 56 of 62
                                                                          EXHIBIT 4
                                                                  Exhibit A; Page 56 of 62
'   \




                  As noted in the Court's order denying a motion to change venue, "[t]he Delta Chief, a

        barge owned and operated by the Defendants ... sank in the Koskok.uak Slough near Bethell AK

        on October 4, 2012.

                  The Court previously issued an order based upon two unopposed motions for summary

        judgment dated April 18, 2018 that determined:

                  (1)    The State owns the submerged lands where the Delta Chief is located.

                  (2)   The Delta Chief is owned by the Defendants Faulkner Walsh Constructors> H2W

        Constructors, rnc., and Foundation Services, Inc. ("Defendants").

                  (3)   The State is entitled to an order ejecting Defendants and the Delta Chief from

        State land.

                  (4)    The Defendants have and continue to violate AS 30.30 et. al. nnd commit and

        continue to commit intentional trespass by leaving the abandoned and/or derelict vessel in State

        waters.

                  (5)    The Defendants have and continue to create a public nuisance by foiling to

        remove the vessel.

                  (6)   The Defendants are strictly liable for all natural resources damages they have

        caused by refusing to remove the vessel.

                  (7)    The Defendants Foundation Services, Inc. and H2W Constructors> Inc., as

        partners of a partnership, are jointly and severally liable for the actions of Faulkner Walsh

        Constructors.




               Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 57 of 62
                                                                              EXHIBIT4
                                                                     Exhibit A; Page 57 of 62
'   \




                                          Il.     FINDINGS OF FACT
               At the bench trial in December, 2019, the State called two witnesses, Andrew Gusty and

        Thomas Ulrich. The Defendant called no witnesses, filed no brief, and asked for no continuance.

        A.     From the Testimony of Andrew Gusty

                       l.     Andrew Gusty worked as a pilot for Faulkner Walsh Constructors since

               July 2010. He grew up in a tug business that operated in Southwest Alaska, including in

               the area of the sinking of U1e Delta Chief.
                       2.     He served ns a pilot for the tug pulling the Delta Chief in October of 2012.

               The tug was the Francis Snow. Gusty's job in part required him to advise the tug's

               captain, David Van Buskirk, on the navigation of the tug and the Delta Chlef on its trip

               from Birch Tree to Bethel. Buskirk was also an employee of the Defendants.

                       3.     The Delta Chief left Birch Tree, near Aniak, Alaska with a full gravel

               payload and construction equipment.

                       4.     The trip back to Bethel initially occurred without event on October 3.

               2012.
                       5.     The Delta Chief traveled down the river for the majority of the day of

               October 3rd without event.

                       6.     Tl.le captnin had the crew dock in a deeper water. Gusty recommended that

               it should be docked a half miJe further in shallow waters because of changing weather
               condition.

                       7.      Captain Van Buskirk parked the Delta Chief about twelve feet from a cut

               back and tied the tug to a couple of trees. The water beneath the barge was about thirty

               feet deep.




              Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 58 of 62
                                                                             EXHIBIT 4
                                                                    Exhibit A; Page 58 of 62
              8.     The winds picked up, blowing from the north, with 30 mile-per-hour

     gusts.

              9. As a result of wind and waves and the position of the barge ns chosen by the

     captain, the bow sank and efforts to prevent it from going under water were unsuccessful.

              10.    By morning's light, the Delta Chief was sunk onto the State's submerged

     lands. The gravel payload was lost.

              11.    Defendants' headquarters was notified of the loss, as evidenced by the

     Alaska Department of Environmental Conservation Situation Report that is part of

     Exhibit 3.

              12.    The Delta Chief was not lifted after at least two attempts by the

     Defendants to do so. It remains submerged at the location where it sank.

              13.    If the captain, an agent of Defendants, had not ignored the reasonable

     warning of Mr. Gusty, the Delta Chief wouid not have sunk on or about October 4, 2012

     and would have likely made it back safely to Bethel, Alaska.

B.   From the testimony of Thomas Ukich.

              1.     Thomas Ulrich is qualified under Rule of Evidence 702 as an expert on
     removing and salvaging of vessels from remote locations, including in Alaska. Mr. Ulrich

     testified to means of removal and the efforts he undertook to determine the required

     means and cost of removal of the Delta Chief from the submerged lands of the Kwethluk

     River.

              2.       A multi-beam bathymetric survey of the Delta Chief was completed in

     September of 2018.




     Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 59 of 62
                                                                   EXHIBIT 4
                                                           Exhibit A; Page 59 of 62
       3.       The budgetary estimate for tbe salvage and disposal of the Delta Chief is

divided into four constituent parts: (l) Project Planning and Procurement; (2) Project

Mobilization: (3) Project Operations; and (4) Project Demobilization, The damages

resulting from the negligent and strict liability actions of Defendants' are $4,234A14.O0,

plus or minus five percent Mr. Ulrich testified to these damages, the methods of their

calculation, and circumstances particular to the location of the Delta Chief and the

mobilization of a recovery effort. He testified to any remaining remediation thnt may be

required. He also testified to his supplemental report, detailing contributors to the high

cost of recovery and salvage, on the same.

       4.      Prior efforts of the Defendants to salvage the vessel and its load were

largely unsuccessful. Therefore, the means for removal Mr. Ulrich testified to are

reasonable in light of all circumstances and so too nre bis cost estimates.

       5.      Best and reasonable practices, described in Mr. Ulrich's testimony, for

removal and snlvage of the Delta Chief appropriately deteonine the cost estimates.

       6.      Government interests. including the interest in safe navigatio� continue to

be infringed until the Delta Chief is removed.

       7.      The State's damages of $4,234,414.00, plus or minus five percent, were

proximately caused by Defendants' negligent and strict liability actions.

                        ID.     CONCLUSIONS OF LAW
       Based on the evidence presented nt the bench trial, the Court makes the following

conclusions of law.

        1.     The Defendants owed the State and its residents the duty to navigate the

waters of Alaska reasonably and safely.




Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 60 of 62
                                                               EXHIBIT 4
                                                      Exhibit A; Page 60 of 62
       2.      The Defendants breached that duty when they or their agents failed to

follow reasonable precautions at the time of anchoring the Delta Chief for the night.

       3.       That negligence is the factual proximate cause of damages to the

submerged lands of the Kwethluk River and to the safe navigation interests the State

protec{s. As such, the State has established all elements of a negligence claim, including

damages. Regner v. N. Star Volunteer Fire Dep't, 323 P.3d 16� 21 (Alaska 2014).

       4.       As already found by this court, principles of strict liability damages are

also at play, because Defendants have crented and continue to create a public nuisance.

       5.       Because Defendants' past efforts of removing ond salvaging the Delta

Chief were not successful, a simple order of ejectment will not suffice.

       6.       Rather, monetary damages caused by Defendants negligent and strict

liability actions are required.

       7.       The State has proved by a preponderance of the evidence that those

damages, to remove and salvage the Delta Chief. total $4,234,414.00.

       8.       Per the expert's approximation of costs, The State may seek an additional

recovery of up to five percent {$211,720.70), if these damages, ns estimated by the

State's expert, are low.

       9.       Statutory pre and post judgment rates of interest shall accrue.

        10.     The State is the prevailing party for purposes of award of attorneys' fees

 and costs.




Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 61 of 62
                                                              EXHIBIT4
                                                      Exhibit A; Page 61 of 62
    ..1:
_).,.




           DATED: March   L 2020.




            Case 3:20-cv-00270-HRH Document 1-1 Filed 10/20/20 Page 62 of 62
                                                                  Exhibit EXHIBIT4
                                                                          A; Page 62 of 62
